Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (the “Amendment”) is made as of
April 26, 2016, by and among Edgewell Personal Care Company (formerly known as
Energizer Holdings, Inc.), a Missouri corporation (the “Company”), Edgewell
Personal Care Brands, LLC, a Delaware limited liability company (the “Subsidiary
Borrower”), the other Subsidiaries of the Company party hereto (together with
the Subsidiary Borrower, the “Subsidiary Guarantors”) the institutions listed on
the signature pages hereto and JPMorgan Chase Bank, N.A., as the administrative
agent for the “Lenders” referred to below (the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the “Credit Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the Company is a party to that certain Credit Agreement, dated as of
June 1, 2015, among the Company, the financial institutions from time to time
parties thereto (the “Lenders”) and the Administrative Agent (as amended by
Omnibus Amendment No. 1 to Credit Agreement and Subsidiary Guaranty, dated as of
September 25, 2015, the “Existing Credit Agreement”, and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
including by the Amendment, the “Credit Agreement”);

WHEREAS, the Company has notified the Administrative Agent of its desire to
enter into a tranche of Incremental Term Loans in an aggregate principal amount
of $185,000,000 and to increase the aggregate Revolving Commitments by an
aggregate amount of $50,000,000, resulting in total aggregate Revolving
Commitments of $650,000,000, as originally contemplated by Section 2.20 of the
Existing Credit Agreement; and

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
to, among other things, provide for such Incremental Term Loans and increase the
aggregate Revolving Commitments on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Subsidiary Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent have agreed to the following amendments to the Existing
Credit Agreement.

1. Amendments to Existing Credit Agreement; Incremental Term Loans and Increase
to Revolving Commitments.

(a) Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2 below, (i) the Existing Credit
Agreement and the Exhibits attached thereto are hereby amended in their entirety
to be in the form of Annex I attached hereto (the “Amended Credit Agreement”),
(ii) Schedule A (Commitments) to the Existing Credit Agreement is hereby amended
in its entirety to be in the form of Schedule A (Commitments) attached to the
Amended Credit Agreement (the “Amended Commitments Schedule”) and (iii) Schedule
3.08 to the Existing Credit Agreement is hereby amended in its entirety to be in
the form of Schedule 3.08 attached hereto as Annex III.



--------------------------------------------------------------------------------

(b) Notwithstanding the requirements of Section 2.20 to the Existing Credit
Agreement, by its execution below, each Lender identified on the signature pages
hereto as an “Increasing Lender” agrees, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 2
below, to make Term Loans in an aggregate amount not to exceed the Term Loan
Commitment set forth for such Lender on the Amended Commitments Schedule and/or
to have its existing Revolving Commitment increased by an amount necessary to
reflect the Revolving Commitment set forth for such Lender on the Amended
Commitments Schedule. The terms applicable to such Term Loan Commitments (and
the related Term Loans) and increased Revolving Commitments (and the related
Revolving Credit Exposure) are set forth in the Amended Credit Agreement. After
giving effect to this Section 1(b), the maximum aggregate amount of future
Incremental Term Loans and increases to the Revolving Commitment shall be reset
to $300,000,000 (as reflected in the Amended Credit Agreement).

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent:

(a) the Administrative Agent shall have received executed copies of this
Amendment from the Administrative Agent, the Company, the Subsidiary Borrower,
the Subsidiary Guarantors and the Required Lenders (as defined in the Existing
Credit Agreement) and each Increasing Lender;

(b) the Administrative Agent shall have received those agreements, documents,
instruments and other deliverables appearing in Annex II hereto; and

(c) the Administrative Agent shall have received payment and/or reimbursement of
all of the fees and expenses (including, to the extent invoiced, reasonable
attorneys’ fees and expenses of counsel) due or payable to the Administrative
Agent or its affiliates pursuant to Section 9 of this Amendment or Section 9.03
of the Credit Agreement.

3. Representations and Warranties of the Loan Parties. Each of the Company, the
Subsidiary Borrower and the Subsidiary Guarantors (each, a “Loan Party”) hereby
represents and warrants as follows:

(a) It has the power and authority and legal right to execute and deliver this
Amendment and to perform its obligations hereunder and under the Amended Credit
Agreement and the Subsidiary Guaranty, as applicable. The execution and delivery
by it of this Amendment and the performance of its obligations hereunder and
under the Amended Credit Agreement and the Subsidiary Guaranty, as applicable,
have been duly authorized by proper proceedings, and this Amendment, the Amended
Credit Agreement and the Subsidiary Guaranty (as applicable) constitute legal,
valid and binding obligations of such Loan Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles, including concepts of
reasonableness, materiality, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies (whether enforcement is sought by proceedings in equity or at law).

(b) The execution and delivery of this Amendment and the performance of this
Amendment, the Amended Credit Agreement and the Subsidiary Guaranty, as
applicable, do not and will not (i) conflict with the certificate or articles of
incorporation or by-laws (or equivalent constituent documents) of such Loan
Party, (ii) constitute a tortious interference with any Financing Facility or
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default

 

2



--------------------------------------------------------------------------------

under any Financing Facility, or require termination of any Financing Facility,
(iii) constitute a tortious interference with any Contractual Obligation (other
than the Financing Facilities) of any Person or conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or Contractual Obligation of such Loan
Party, or require termination of any Contractual Obligation, except such
interference, breach, default or termination which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
(iv) result in or require the creation or imposition of any Lien whatsoever upon
any of the property or assets of the Company or any of its Subsidiaries, other
than Liens permitted or created by the Loan Documents, or (v) require any
approval of the Company’s or any of its Subsidiaries’ Board of Directors (or
equivalent governing body) or shareholders, as applicable, except such as have
been obtained.

(c) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Article III of the Amended Credit Agreement and in
Section 2 of the Subsidiary Guaranty are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date.

4. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of this Amendment, each reference to the “Credit
Agreement” in the Credit Agreement, the Subsidiary Guaranty or any other Loan
Document shall mean and be a reference to the Credit Agreement as modified
hereby. This Amendment is a Loan Document pursuant to the Credit Agreement and
shall (unless expressly indicated herein or therein) be construed, administered,
and applied, in accordance with all of the terms and provisions of the Credit
Agreement.

(b) Each Loan Party (i) agrees that, except as specifically provided herein,
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Loan Party arising under or pursuant to the
Credit Agreement, the Subsidiary Guaranty or the other Loan Documents to which
it is a party, (ii) reaffirms its obligations under the Credit Agreement, the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party and (iii) acknowledges and agrees that, except as specifically modified
above, the Credit Agreement, the Subsidiary Guaranty and all other Loan
Documents executed and/or delivered in connection therewith shall remain in full
force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of or
consent to any modification of any provision of the Credit Agreement or any
other Loan Documents executed and/or delivered in connection therewith.

5. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or e-mail transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8. Costs and Expenses. Subject to the limitations set forth in Section 9.03(a)
of the Credit Agreement, the Company agrees to pay all reasonable costs, fees
and out-of-pocket expenses (including attorneys’ fees and expenses charged to
the Administrative Agent) incurred by the Administrative Agent and the Lenders
in connection with the preparation, arrangement, execution and enforcement of
this Amendment.

*******

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

EDGEWELL PERSONAL CARE COMPANY (formerly known as Energizer Holdings, Inc.)

as the Company

By:   /s/ William C. Fox

Name:   William C. Fox Title:   Vice President and Treasurer

 

EDGEWELL PERSONAL CARE BRANDS, LLC

as the Subsidiary Borrower and as a Subsidiary Guarantor

By:   /s/ William C. Fox

Name:   William C. Fox Title:   Assistant Treasurer

 

SCHICK MANUFACTURING, INC.

PLAYTEX PRODUCTS, LLC

PLAYTEX MANUFACTURING, INC.

SUN PHARMACEUTICALS, LLC

TANNING RESEARCH LABORATORIES, LLC

EDGEWELL PERSONAL CARE, LLC,

as Subsidiary Guarantors

By:   /s/ William C. Fox

Name:   William C. Fox Title:   Assistant Treasurer

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent, as a Lender and as an Increasing Lender

By:   /s/ Brendan Korb

Name:   Brendan Korb Title:   Vice President

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and an Increasing Lender

By:   /s/ Aron Frey

Name:   Aron Frey Title:   Vice President

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Thomas J. Sterr

Name:   Thomas J. Sterr Title:   Authorized Signatory

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ Luc Vrettos

Name:   Luc Vrettos Title:   Vice President

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender and as an Increasing Lender

By:   /s/ M. Bernadette Collins

Name:   M. Bernadette Collins Title:   Senior Vice President

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

as a Lender and as an Increasing Lender

By:   /s/ Brandon C. Rolek

Name:   Brandon C. Rolek Title:   Senior Vice President

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

as a Lender

By:   /s/ Steven Aloupis

Name:   Steven Aloupis A2388 Title:   Managing Director Loan Syndications

Signature Page to Amendment No. 2

to EPC Credit Agreement



--------------------------------------------------------------------------------

Annex I to Amendment

Amended Credit Agreement

(Attached)



--------------------------------------------------------------------------------

Annex II to Amendment

List of Closing Deliverables1

 

1. Amendment No. 2 to Credit Agreement (the “Amendment”) by and among the
Company, the Subsidiary Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent.

 

2. Opinion of Bryan Cave LLP, counsel for the Loan Parties.

 

3. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party since previously
provided, (ii) the By-Laws or other applicable organizational document of such
Loan Party as in effect on the date of such certification have not changed from
those previously provided, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution and delivery of the
Amendment and the performance of the Amendment and each Loan Document to which
it is a party, as modified by and after giving effect to the Amendment, and
(iv) the names and true signatures of the incumbent officers of such Loan Party
authorized to sign the Amendment, and authorized to request a Borrowing under
the Credit Agreement (if applicable).

 

4. Good standing certificate for each Loan Party from the Secretary of State of
its jurisdiction of organization.

 

5. An officer’s certificate confirming (a) the accuracy of all representations
and warranties in the Loan Documents in all material respects (or, in the case
of any representation and warranty qualified by materiality or material adverse
effect, in all respects), except to the extent such representation or warranty
specifically refers to an earlier date, in which case confirming the accuracy of
such representation and warranty in all material respects (or, in the case of
any representation and warranty qualified by materiality or material adverse
effect, in all respects) as of such earlier date and (b) there being no Default
or Event of Default in existence at the time of, or after giving effect to, the
Amendment and the making of the Term Loans.

 

6. The Administrative Agent and the Lenders shall have received satisfactory
updated projections of the Company and its Subsidiaries through 2019.

 

 

1  Items appearing in bold and italics shall be prepared and/or provided by the
Company and/or Company’s counsel.

 



--------------------------------------------------------------------------------

Annex III to Amendment

AMENDED SCHEDULE 3.08

Subsidiaries

Subsidiary Guarantors

 

Subsidiary Name/
Federal Tax ID No.

   Jurisdiction
of
Incorporation    Foreign
Qualification    Shares Authorized and Issued
and Outstanding: Owner   Interests in
any Person
not a
Corporation

Edgewell Personal Care Brands,

LLC (FKA Eveready Battery

Company, Inc.)

 

43-1407915

   Delaware    CA, MO,
MT, PA &
UT    Edgewell Personal Care Company


(FKA Energizer Holdings, Inc.) is the

sole managing member

 

Schick Manufacturing, Inc.

 

83-0348512

   Delaware    Qualified in
CT, SC, PA,
AZ, CA, GA,
NJ, TN, TX,
VA & WI    Authorized: 100 shares

 

Issued: 100 shares

 

Edgewell Personal Care Brands, LLC

(FKA Eveready Battery Company,
Inc.)

 

Playtex Products, LLC

 

26-3324835

   Delaware       Edgewell Personal Care Brands, LLC


(FKA Eveready Battery Company,

Inc.) is the sole managing member.

  Limited
Liability
Company

Playtex Manufacturing, Inc.

 

51-0369884

   Delaware    AL, CA, FL,
GA, IN, NV,
NJ, NY, OH,
PA, SC & VA    Authorized: 100 shares of common


stock, par value $.01

 

Issued: 100 shares

 

Playtex Products, LLC

 

Sun Pharmaceuticals, LLC

 

26-3700969

   Delaware       Playtex Products, LLC is the sole
managing member.   Limited
Liability
Company

Tanning Research Laboratories, LLC

 

26-3701119

   Delaware       Playtex Products, LLC is the sole
managing member.   Limited
Liability
Company

Edgewell Personal Care, LLC

(FKA Energizer Personal Care,

LLC)

 

26-3324763

   Delaware    Qualified in
all US States
incl. DC    Playtex Products, LLC is the sole
managing member   Limited
Liability
Company



--------------------------------------------------------------------------------

EDGEWELL PERSONAL CARE COMPANY

(fka Energizer Holdings, Inc.)

SUBSIDIARY LIST

4/18/2016

 

Subsidiary Name

  

Jurisdiction of

Incorporation

  

Percentage of
Control

American Safety Razor Australia Pty. Limited

   Australia    100%

Edgewell Personal Care Australia Pty. Ltd.
(fka Personal Care Australia Pty. Ltd.)

   Australia    100%

Edgewell Personal Care Austria GmbH
(fka Energizer Group Austria Handels GmbH)

   Austria    100%

Energizer Sales Limited

   Barbados    100%

Personna International Limited

   Barbados    100%

Smile-Tote, Inc.

   California    100%

Edgewell Personal Care Canada ULC

   BC (Canada)    100%

Edgewell Personal Care Group, Inc., Cayman Islands
(fka Energizer Group, Inc., Cayman Islands)

   Cayman Islands    100%

Schick Cayman Islands Ltd.

   Cayman Islands    100%

Edgewell Personal Care Chile SpA

   Chile    100%

Edgewell Personal Care Netherlands B.V., Chilean Branch

   Chile    100%

Schick (Guangzhou) Company Limited

   China    100%

Edgewell Personal Care Colombia S.A.S

   Colombia    100%

Personna International CZ s.r.o.

   Czech Republic    100%

Edgewell Personal Care Brands, LLC *
(fka Eveready Battery Company, LLC)

   Delaware    100%

Edgewell Personal Care Group, Inc.
(fka Energizer Group, Inc.)

   Delaware    100%

Edgewell Personal Care, LLC *
(fka Energizer Personal Care, LLC)

   Delaware    100%

Edgewell Personal Care Middle East, Inc.

   Delaware    100%

Edgewell Personal Care Taiwan Ltd.
(fka Energizer-Schick Taiwan Ltd.)

   Delaware    100%

Playtex Investment Corporation

   Delaware    100%

Playtex Manufacturing, Inc. *

   Delaware    100%

Playtex Marketing Corporation

   Delaware    50%

Playtex Products, LLC *

   Delaware    100%

Schick Manufacturing, Inc. *

   Delaware    100%

Sun Pharmaceuticals, LLC *

   Delaware    100%

Tanning Research Laboratories, LLC *

   Delaware    100%

Edgewell Personal Care Middle East, Inc., DMCC Branch

   Dubai    100%



--------------------------------------------------------------------------------

Hawaiian Tropic Europe, Inc.

   Florida    100%

Edgewell Personal Care France SAS
(FKA Energizer Group France SAS)

   France    100%

Edgewell Personal Care Finanzierungs GbR
(fka Energizer Finanzierungs GbR)

   Germany    100% Partnership

Wilkinson Sword GmbH

   Germany    100%

Edgewell Personal Care Hong Kong Limited
(fka Energizer Hong Kong Limited)

   Hong Kong    100%

Schick Asia Limited

   Hong Kong    100%

Hawaiian Tropic Europe, Inc., Ireland Branch

   Ireland    100%

Personna International Israel Ltd.

   Israel    100%

Edgewell Personal Care Italy S.r.L.
(fka Energizer Group Italia S.p.A.)

   Italy    100%

Schick Japan Kabushiki Kaisha

   Japan    100%

Edgewell Personal Care Mexico S.A. de C.V.
(fka Eveready de Mexico S.A. de C.V.)

   Mexico    100%

Personna International de Mexico, S.A. de C.V.

   Mexico    100%

Edgewell Personal Care Netherlands B.V.

   Netherlands    100%

Energizer Group Holland, B.V.

   Netherlands    100%

Tropria Holding, B.V.

   Netherlands    100%

Edgewell Personal Care New Zealand ULC

   New Zealand    100%

Carewell Industries, Inc.

   New York    100%

Edgewell Personal Care Peru S.A.
(fka Schick & Energizer Peru S.A.)

   Peru    100%

Edgewell Personal Care Poland sp.zo.o.

   Poland    100%

Energizer Group Portugal Unipessoal, Lda.

   Portugal    100%

Energizer Puerto Rico, Inc.

   Puerto Rico    100%

Edgewell Personal Care Spain, S.L.

   Spain    100%

Edgewell Personal Care Taiwan Ltd., Taiwan Branch

   Taiwan    100%

Edgewell PBG GP
(partnership between EPC UK and Personna CZ)

   United Kingdom    100% Partnership

Edgewell Personal Care UK Limited

   United Kingdom    100%

Edgewell Personal Care Holdings UK Ltd. (fka Energizer Holdings UK Company Ltd.)

   United Kingdom    100%

Edgewell Personal Care Investments UK Ltd. (fka Energizer Investments UK Ltd.)

   United Kingdom    100%

Personna International UK Limited

   United Kingdom    100%

Wilkinson Sword Limited

   United Kingdom    100%

Energizer Group Venezuela, C.A.

   Venezuela    100%

Importadora Schick, C.A.

   Venezuela    100%

Schick de Venezuela, C.A.

   Venezuela    100%

Schick Materia Prima, C.A.

   Venezuela    100%

 

* = Subsidiary Guarantor



--------------------------------------------------------------------------------

CONFORMED COPY

as amended by Omnibus Amendment No. 1 to Credit Agreement and Subsidiary
Guaranty, dated

as of September 25, 2015

and by Amendment No. 2 to Credit Agreement, dated as of April 26, 2016

 

 

 

 

LOGO [g170398jpm.jpg]

CREDIT AGREEMENT

dated as of

June 1, 2015

among

EDGEWELL PERSONAL CARE COMPANY

(formerly known as ENERGIZER HOLDINGS, INC.),

The Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   Article I Definitions      1      SECTION 1.01       
Defined Terms      1      SECTION 1.02    Classification of Loans and Borrowings
     29      SECTION 1.03    Terms Generally      29      SECTION 1.04   
Accounting Terms; GAAP; Pro Forma Calculations      29      SECTION 1.05   
Status of Obligations      31    Article II The Credits      31     
SECTION 2.01    Commitments      31      SECTION 2.02    Loans and Borrowings   
  31      SECTION 2.03    Requests for Borrowings      32      SECTION 2.04   
Intentionally Omitted      33      SECTION 2.05    Swingline Loans      33     
SECTION 2.06    Letters of Credit      34      SECTION 2.07    Funding of
Borrowings      38      SECTION 2.08    Interest Elections      39     
SECTION 2.09    Termination and Reduction of Commitments      40     
SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt      40   
  SECTION 2.11    Prepayment of Loans      41      SECTION 2.12    Fees      41
     SECTION 2.13    Interest      42      SECTION 2.14    Alternate Rate of
Interest      43      SECTION 2.15    Increased Costs      43      SECTION 2.16
   Break Funding Payments      45      SECTION 2.17    Taxes      45     
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs     
48      SECTION 2.19    Mitigation Obligations; Replacement of Lenders      50
     SECTION 2.20    Expansion Option      51      SECTION 2.21    Defaulting
Lenders      52      SECTION 2.22    Designation of Subsidiary Borrowers      54
   Article III Representations and Warranties      54      SECTION 3.01   
Organization; Corporate Powers      54      SECTION 3.02    Authority      54   
  SECTION 3.03    No Conflict; Governmental Consents      55      SECTION 3.04
   Financial Statements      56      SECTION 3.05    No Material Adverse Change
     56      SECTION 3.06    Taxes      56      SECTION 3.07    Litigation; Loss
Contingencies and Violations      56      SECTION 3.08    Subsidiaries      57
     SECTION 3.09    ERISA      57      SECTION 3.10    Accuracy of Information
     58      SECTION 3.11    Securities Activities      58      SECTION 3.12   
Material Agreements      58      SECTION 3.13    Compliance with Laws      58   
  SECTION 3.14    Assets and Properties      58      SECTION 3.15    Statutory
Indebtedness Restrictions      59      SECTION 3.16    Insurance      59     
SECTION 3.17    Labor Matters      59      SECTION 3.18    Environmental Matters
     59      SECTION 3.19        Solvency      60   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     SECTION 3.20        Benefits      60      SECTION 3.21   
Anti-Corruption Laws and Sanctions      60      SECTION 3.22    EEA Financial
Institutions      60    Article IV Conditions      60      SECTION 4.01   
Signing Date      60      SECTION 4.02    Effective Date      61     
SECTION 4.03    Each Credit Event      62      SECTION 4.04    Additional
Subsidiary Borrowers      63    Article V Affirmative Covenants      63     
SECTION 5.01    Reporting      63      SECTION 5.02    Corporate Existence     
66      SECTION 5.03    Corporate Powers; Conduct of Business      66     
SECTION 5.04    Compliance with Laws      66      SECTION 5.05    Payment of
Taxes and Claims; Tax Consolidation      66      SECTION 5.06    Insurance     
67      SECTION 5.07    Inspection of Property; Books and Records; Discussions
     67      SECTION 5.08    ERISA Compliance      67      SECTION 5.09   
Maintenance of Property      67      SECTION 5.10    Environmental Compliance   
  67      SECTION 5.11    Use of Proceeds      68      SECTION 5.12    Addition
of Subsidiary Guarantors      68    Article VI Negative Covenants      69     
SECTION 6.01    Subsidiary Indebtedness      69      SECTION 6.02    Sales of
Assets      70      SECTION 6.03    Liens      71      SECTION 6.04   
Investments      72      SECTION 6.05    Contingent Obligations      72     
SECTION 6.06    Conduct of Business; New Subsidiaries; Acquisitions      73     
SECTION 6.07    Transactions with Shareholders and Affiliates      74     
SECTION 6.08    Restriction on Fundamental Changes      74      SECTION 6.09   
Sales and Leasebacks      74      SECTION 6.10    Margin Regulations; Use of
Proceeds      74      SECTION 6.11    ERISA      74      SECTION 6.12   
Corporate Documents; Separation and Distribution Agreement      75     
SECTION 6.13    Fiscal Year      75      SECTION 6.14    Subsidiary Covenants   
  75      SECTION 6.15    Swap Obligations      75      SECTION 6.16    Issuance
of Disqualified Stock      75      SECTION 6.17    Non-Guarantor Subsidiaries   
  76      SECTION 6.18    Financial Covenants      76   
Article VII Events of Default      76    Article VIII The Administrative Agent
     80    Article IX Miscellaneous      82      SECTION 9.01    Notices      82
     SECTION 9.02    Waivers; Amendments      84      SECTION 9.03       
Expenses; Indemnity; Damage Waiver      86   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     SECTION 9.04        Successors and Assigns      87     
SECTION 9.05    Survival      91      SECTION 9.06    Counterparts; Integration;
Effectiveness; Electronic Execution      91      SECTION 9.07    Severability   
  91      SECTION 9.08    Right of Setoff      92      SECTION 9.09    Governing
Law; Jurisdiction; Consent to Service of Process      92      SECTION 9.10   
WAIVER OF JURY TRIAL      92      SECTION 9.11    Headings      93     
SECTION 9.12    Confidentiality      93      SECTION 9.13    USA PATRIOT Act   
  94      SECTION 9.14    Releases of Subsidiary Guarantors      94     
SECTION 9.15    Interest Rate Limitation      94      SECTION 9.16    No
Advisory or Fiduciary Responsibility      95      SECTION 9.17    Effect of
Signing Date      95      SECTION 9.18    Acknowledgment and Consent to Bail-In
of EEA Financial Institutions      95    Article X Company Guaranty      96   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page SCHEDULES:   

Schedule A – Commitments

  

Schedule 1.1.1 – Permitted Existing Investments

  

Schedule 1.1.2 – Permitted Existing Liens

  

Schedule 1.1.3 – Permitted Existing Contingent Obligations

  

Schedule 2.06 – Existing Letters of Credit

  

Schedule 3.03 – Conflicts; Governmental Consents

  

Schedule 3.07 – Litigation; Loss Contingencies

  

Schedule 3.08 – Subsidiaries

  

Schedule 3.18 – Environmental Matters

  

Schedule 6.07 – Transactions with Shareholders and Affiliates

   EXHIBITS:    Exhibit A – Form of Assignment and Assumption    Exhibit B-1 –
Form of Borrowing Subsidiary Agreement    Exhibit B-2 – Form of Borrowing
Subsidiary Termination    Exhibit C – Form of Increasing Lender Supplement   
Exhibit D – Form of Augmenting Lender Supplement    Exhibit E – List of Closing
Documents    Exhibit F – Form of Subsidiary Guaranty    Exhibit G-1 – Form of
U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)    Exhibit G-2
– Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
   Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)    Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders
That Are Partnerships)    Exhibit H-1 – Form of Borrowing Request    Exhibit H-2
– Form of Interest Election Request    Exhibit I-1 – Form of Revolving Note   
Exhibit I-2 – Form of Term Loan Note   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of June 1, 2015 among EDGEWELL
PERSONAL CARE COMPANY (formerly known as ENERGIZER HOLDINGS, INC.), the
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and BANK
OF AMERICA, N.A., as Syndication Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Equity Interests, by contract or otherwise.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a



--------------------------------------------------------------------------------

Business Day, the immediately preceding Business Day) plus 1%, provided that the
Adjusted LIBO Rate for any day shall be based on the LIBO Rate at approximately
11:00 a.m. London time on such day, subject to the interest rate floors set
forth therein. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB or the
Adjusted LIBO Rate, respectively.

“Amendment No. 1” means that certain Omnibus Amendment No. 1 to Credit Agreement
and Subsidiary Guaranty, dated as of September 25, 2015, by and among the
Company, Edgewell Personal Care Brands, LLC, the other Subsidiary Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” means the date on which the conditions to
effectiveness of Amendment No. 1 shall have been satisfied or waived.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of April 26, 2016, by and among the Company, the Subsidiary Borrower, the
Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 2 Effective Date” means the date on which the conditions to
effectiveness of Amendment No. 2 shall have been satisfied or waived.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, anti-money laundering or corruption.

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $10,000,000, (ii) with
respect to Bank of America, N.A. in its capacity as an Issuing Bank under this
Agreement, $10,000,000, (iii) with respect to The Bank of Tokyo-Mitsubishi UFJ,
Ltd. in its capacity as an Issuing Bank under this Agreement, $10,000,000,
(iv) with respect to Citibank, N.A. in its capacity as an Issuing Bank under
this Agreement, $10,000,000 and (v) with respect to any other Person that
becomes an Issuing Bank pursuant to the terms of this Agreement, such amount as
agreed to in writing by the Company, the Administrative Agent and such Person at
the time such Person becomes an Issuing Bank pursuant to the terms of the
Agreement; provided that each of the foregoing amounts in clauses (i) through
(v) may be decreased or increased from time to time with the written consent of
the Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank, or any
decrease in the Applicable LC Sublimit to an amount not less than $10,000,000
with respect to any Issuing Bank, shall only require the consent of the Company
and such Issuing Bank).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that, in the
case of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be, based upon the
Leverage Ratio applicable on such date:

 

    

Leverage Ratio:

   Eurodollar
Spread     ABR
Spread     Facility Fee
Rate   Category 1:    £ 2.25 to 1.00      1.075 %      0.075 %      0.175 % 
Category 2:    > 2.25 to 1.00 but £ 3.00 to 1.00      1.30 %      0.30 %     
0.20 %  Category 3:    > 3.00 to 1.00 but £ 3.50 to 1.00      1.375 %      0.375
%      0.25 %  Category 4:    > 3.50 to 1.00      1.575 %      0.575 %      0.30
% 

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01(a), Category 4 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s fiscal quarter ending September 30, 2015 (unless such Financials
demonstrate that Category 4 should have been applicable during such period, in
which case such other Category shall be deemed to be applicable during such
period) and adjustments to the Category then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

 

3



--------------------------------------------------------------------------------

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Authorized Officer” means any of the chief executive officer, the president,
any vice president (including any executive vice president), the chief financial
officer or the treasurer of any Borrower, acting singly.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Subsidiary Borrower.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois and New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollars in the London interbank market.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

“CFC” means a “controlled foreign corporation” within the meaning of section 957
of the Code.

“Change in Control” means an event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of thirty percent (30%) or more of the voting power of the then
outstanding Equity Interests of the Company entitled to vote generally in the
election of the directors of the Company;

(ii) during any period of 12 consecutive calendar months, the board of directors
of the Company shall cease to have as a majority of its members individuals who
either:

(a) were directors of the Company on the first day of such period, or

(b) were elected or nominated for election to the board of directors of the
Company at the recommendation of or other approval by at least a majority of the
directors then still in office at the time of such election or nomination who
were directors of the Company on the first day of such period, or whose election
or nomination for election was so approved;

 

5



--------------------------------------------------------------------------------

(iii) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Company (a) shall cease to own, of record and beneficially,
with sole voting and dispositive power, 100% of the outstanding shares of Equity
Interests of each of the Subsidiary Guarantors or (b) shall cease to have the
power, directly or indirectly, to elect all of the members of the board of
directors (or other governing body) of each of the Subsidiary Guarantors;

(iv) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Company consolidates with or merges into another corporation
or conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Company, in
either event pursuant to a transaction in which the outstanding Equity Interests
of the Company are reclassified or changed into or exchanged for cash,
securities or other property; or

(v) the Company shall cease to own, of record and beneficially, with sole voting
and dispositive power, 100% of the outstanding shares of Equity Interests of any
Subsidiary Borrower (unless all Loans made to such Subsidiary Borrower are
concurrently repaid in full and such Subsidiary Borrower’s status as a
Subsidiary Borrower has been concurrently terminated pursuant to Section 2.22).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule A (as amended by Amendment No. 2),
or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

6



--------------------------------------------------------------------------------

“Company” means Edgewell Personal Care Company (formerly known as Energizer
Holdings, Inc.).

“Company Guaranteed Obligations” has the meaning assigned to such term in
Article X.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the total assets of the Company and its Subsidiaries
on a consolidated basis.

“Consolidated Domestic Assets” means the total assets of the Company and each of
its consolidated Domestic Subsidiaries.

“Consolidated Net Worth” means, as of any date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the Company
and its consolidated Subsidiaries determined in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Assets of the Company and its Subsidiaries minus the Intangible
Assets of the Company and its Subsidiaries on such date.

“Consolidated Total Capitalization” means, as of any date, the sum of
(i) Indebtedness of the Company and its consolidated Subsidiaries and
(ii) Consolidated Net Worth, all determined in accordance with GAAP.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, toxic mold, asbestos or polychlorinated biphenyls (“PCBs”), and includes
but is not limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that

 

7



--------------------------------------------------------------------------------

Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject. Without in any way limiting the
foregoing, as used with respect to the Company or any of its Subsidiaries,
Contractual Obligations shall include, without limitation, the Financing
Facilities and any instruments, documents or agreements executed or delivered in
connection therewith by which the Company or such Subsidiaries are bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Company, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Customary Permitted Liens” means:

(i) Liens imposed by law for Taxes (x) that are not yet delinquent or (y) the
validity or amount of which is being contested in good faith by appropriate
proceedings and for which the Company or its Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(v) judgment liens in respect of judgments that do not constitute a Default
under clause (h) of Article VII;

 

8



--------------------------------------------------------------------------------

(vi) easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, building codes, covenants, conditions, rights, waivers,
reservations, restrictions, encroachments, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Company or any Subsidiary or the ordinary operation of such real
property;

(vii) customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;

(viii) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;

(ix) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capitalized Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(x) Liens arising in the ordinary course of business in favor of customs and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xii) Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks;

(xiii) other Liens that are contractual rights of set-off;

(xiv) Liens of landlords on fixtures, equipment and movable property located on
leased premises and utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which arise in
the ordinary course of business; and

(xv) Liens (including, without limitation and to the extent constituting Liens,
negative pledges) on intellectual property arising from intellectual property
licenses entered into in the ordinary course of business;

provided that the term “Customary Permitted Liens” shall not include any Lien
securing Indebtedness (other than Indebtedness arising solely by operation of
clause (c) of the definition thereof).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Disqualified Stock” means any preferred stock and any Capital Stock that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Revolving Maturity Date.

“Disregarded Domestic Person” means a Subsidiary of the Company (a) incorporated
under the laws of any jurisdiction in the United States and (b) that either
(i) has no material assets other than equity interests of one or more CFCs, does
not conduct any business or activity other than the ownership of such equity
interests and does not incur, and is not otherwise liable for, any indebtedness
or other liabilities, or (ii) is a direct or indirect Subsidiary of a CFC.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Company that is incorporated
under the laws of any jurisdiction in the United States and that is not a
Disregarded Domestic Person.

“Dutch Credit Agreement” means that certain Credit Agreement, dated as of
June 12, 2015, among the Company, as guarantor, Edgewell Personal Care
Netherlands BV, as borrower, the institutions from time to time parties thereto
as lenders, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the administrative
agent, evidencing Indebtedness in an aggregate principal amount not to exceed
$300,000,000, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of September 25, 2015, and as the same may be further amended,
restated, supplemented, modified, extended, or refinanced or replaced, from time
to time in a manner that is not materially adverse to the interests of the
Lenders.

“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii)

 

10



--------------------------------------------------------------------------------

Interest Expense to the extent deducted in computing Net Income, plus
(iii) charges against income for foreign, federal, state and local taxes to the
extent deducted in computing Net Income, plus (iv) non-cash charges (except any
non-cash charges that require accrual of a reserve for anticipated future cash
payments for any period) to the extent deducted in computing Net Income, plus
(v) other extraordinary, unusual or non-recurring charges, losses or expenses to
the extent deducted in computing Net Income (provided, that the cash portion of
such losses or expenses shall not exceed $25,000,000 during any period of four
consecutive fiscal quarters), plus (vi) fees and expenses related to the
issuance of Indebtedness or Equity Interests, Permitted Acquisitions,
Investments permitted pursuant to Section 6.04 and dispositions permitted
pursuant to Section 6.02, to the extent deducted in computing Net Income, plus
(vii) restructuring charges, accruals, reserves and business optimization
expenses (subject to the limits on the amount thereof described in
Section 1.04(b)) minus (viii) extraordinary gains to the extent added in
computing Net Income. In the event that the Company or any Subsidiary shall have
completed an Acquisition or disposition since the beginning of the relevant
Reference Period, computations of EBIT shall be determined for such period on a
Pro Forma Basis in accordance with Section 1.04(b); provided that,
notwithstanding the foregoing, for all purposes hereunder, EBIT for the fiscal
quarters ended September 30, 2014, December 31, 2014 and March 31, 2015
attributable to the Company and Persons that are Subsidiaries of the Company on
the Effective Date shall be deemed to be equal to $98,300,000, $94,200,000 and
$140,400,000, respectively.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets, to the extent deducted in
computing Net Income. In the event that the Company or any Subsidiary shall have
completed an Acquisition or disposition since the beginning of the relevant
Reference Period, computations of EBITDA shall be determined for such period on
a Pro Forma Basis in accordance with Section 1.04(b); provided that,
notwithstanding the foregoing, for all purposes hereunder, EBITDA for the fiscal
quarters ended September 30, 2014, December 31, 2014 and March 31, 2015
attributable to the Company and Persons that are Subsidiaries of the Company on
the Effective Date shall be deemed to be equal to $123,800,000, $118,000,000 and
$161,600,000, respectively.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning assigned to such term in Section 4.02.

 

11



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws or regulations relating to or addressing
pollution or protection of the environment, human health and safety in respect
of exposure to hazardous substances, or protection of worker health or safety,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in each case
including any amendments thereto, any successor statutes, and any regulations
promulgated thereunder, and any state or local equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the

 

12



--------------------------------------------------------------------------------

Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement, dated as of May 6, 2011, by and among the Company, certain
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended prior to the Effective Date.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Final Release Conditions” has the meaning assigned to such term in
Section 9.14(c).

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a)(1) or
5.01(a)(2).

 

13



--------------------------------------------------------------------------------

“Financing Facilities” means any Permitted Receivables Facility, any Permitted
Financing Facility and the facility evidenced by the Dutch Credit Agreement.

“Foreign Competition Laws” means competition and foreign investment laws and
regulations of any jurisdiction outside the United States.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company or any member of the Controlled Group, but which is
not covered by ERISA pursuant to Section 4(b)(4) of ERISA.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Company or any other member of the Controlled Group, (ii) is
not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.

“Foreign Subsidiary” means a Subsidiary of the Company that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall include their respective successors, transferees and assigns.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), which purchase price is due more than six (6) months from the date of
incurrence of the obligation in respect thereof, provided that the related
obligations are not interest bearing, (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from property or
assets now or hereafter owned or acquired by such Person, (d) obligations which
are evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent

 

14



--------------------------------------------------------------------------------

Obligations in respect of Indebtedness, (g) obligations with respect to letters
of credit, (h) Off-Balance Sheet Liabilities, (i) Attributable Receivables
Indebtedness and (j) Disqualified Stock. The amount of Indebtedness of any
Person at any date shall be without duplication (1) the outstanding balance at
such date of all unconditional obligations as described above and the maximum
liability of any such Contingent Obligations at such date and (2) in the case of
Indebtedness of others secured by a Lien to which the property or assets owned
or held by such Person is subject, the lesser of the fair market value at such
date of any asset subject to a Lien securing the Indebtedness of others and the
amount of the Indebtedness secured. Notwithstanding anything to the contrary in
this definition, the term “Indebtedness” shall not include (i) deferred or
prepaid revenue, (ii) purchase price holdbacks to satisfy warranty or other
unperformed obligations of a seller, (iii) obligations arising under any Swap
Agreement, or (iv) contingent or deferred payment obligations (including,
without limitation, any purchase price adjustments, indemnification obligations,
reimbursement obligations, funding or investment commitments, or earn-out,
non-compete, consulting, royalty, milestone, option, development or other
incentive payment obligations), except to the extent that the amount payable
pursuant to such contingent or deferred payment obligation is, or becomes,
reasonably determinable, with respect to any Acquisition, disposition, other
acquisition of assets or other business combination.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated May
2015 relating to the Company and the Transactions.

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit H-2.

“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued, including,
without duplication, Off-Balance Sheet Liabilities (including Receivables
Facility Financing Costs) and the interest component of Capitalized Leases, all
as determined in conformity with GAAP. In the event that the Company or any
Subsidiary shall have completed an Acquisition or disposition since the
beginning of the relevant Reference Period, computations of Interest Expense
shall be determined for such period on a Pro Forma Basis in accordance with
Section 1.04(b); provided that notwithstanding the foregoing, for all purposes
hereunder, Interest Expense for the fiscal quarters ended September 30,
2014, December 31, 2014 and March 31, 2015 attributable to the Company and
Persons that are Subsidiaries of the Company on the Effective Date shall be
deemed to be equal to $15,500,000 for each such fiscal quarter.

“Interest Expense Coverage Ratio” is defined in Section 6.18(b) hereof.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Revolving Maturity Date, or Term Loan Maturity Date, as applicable (b) with
respect to any Eurodollar Loan, the last day of the

 

15



--------------------------------------------------------------------------------

Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Revolving Maturity Date or Term Loan Maturity Date, as
applicable and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid and the Revolving Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period thereafter as may be agreed to between the
applicable Borrower and the Administrative Agent and consented to by all
Lenders), as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A., (iii) The Bank of Tokyo-Mitsubishi UFJ, Ltd. and (iv) Citibank,
N.A., each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

16



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule A and any other Person that shall
have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” is defined in Section 6.18(a) hereof.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Subsidiary Guaranty, and
any and all other agreements, instruments, documents and certificates identified
in Sections 4.01 or 4.02 executed or delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the

 

17



--------------------------------------------------------------------------------

transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries,
taken as a whole, (b) the ability of the Company and its Subsidiaries, taken as
a whole, to perform their obligations under the Loan Documents in any material
respect, or (c) the validity or enforceability, in all material respects, of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder (excluding, in the case of each of the foregoing clauses
(a), (b) or (c), the occurrence of the Spin-Off Transaction).

“Material Domestic Subsidiary” means (i) each Subsidiary Borrower and (ii) each
other consolidated Subsidiary (other than any SPV) of the Company (a) that is a
Domestic Subsidiary and (b) the total assets of which exceed, as at the end of
any calendar quarter or, in the case of consummation of a Permitted Acquisition,
at the time of consummation of such Permitted Acquisition (calculated by the
Company on a Pro Forma Basis taking into account the consummation of such
Permitted Acquisition), three percent (3.0%) of the Consolidated Domestic Assets
of the Company and its consolidated Subsidiaries (other than SPVs).

“Material Foreign Subsidiary” means each consolidated Subsidiary (other than any
SPV) of the Company (a) that is a Foreign Subsidiary and (b) the total assets of
which exceed, as at the end of any calendar quarter or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated by the Company on a Pro Forma Basis taking
into account the consummation of such Permitted Acquisition), five percent
(5.0%) of the Consolidated Assets of the Company and its consolidated
Subsidiaries (other than SPVs).

“Material Indebtedness” means (a) any Indebtedness evidenced by the Financing
Facilities or (b) any other Indebtedness (other than the Indebtedness hereunder)
of a single class with an aggregate outstanding principal amount equal to or
greater than $50,000,000.

“Material Subsidiaries” means each Material Domestic Subsidiary and Material
Foreign Subsidiary.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Company and its Subsidiaries on a consolidated basis for such period
determined in conformity with GAAP.

“NYFRB” means the Federal Reserve Bank of New York.

 

18



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“New Subsidiary” means a Subsidiary created, acquired in a Permitted Acquisition
or capitalized after the Effective Date.

“Non-ERISA Commitments” means

(i) each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and

(ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Company or any member of the Controlled
Group);

to which the Company or any member of the Controlled Group is a party or with
respect to which the Company or any member of the Controlled Group is or will be
required to make any payment other than any Plans.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liabilities” of a Person means, without duplication, (a) any
Attributable Receivables Indebtedness and repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or notes

 

19



--------------------------------------------------------------------------------

receivable or any other obligation of any Borrower or such transferor to
purchasers/transferees of interests in Receivables or notes receivables or the
agent for such purchasers/transferees), (b) any liability under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (c) any liability under any financing lease or
so-called “synthetic” lease transaction, or (d) any obligations arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” is defined in Section 6.06 hereof.

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries as of the Effective Date identified on Schedule
1.1.3 to this Agreement.

“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries as of the Effective Date identified on Schedule 1.1.1 to this
Agreement.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries as of the Effective Date identified on Schedule 1.1.2 to this
Agreement.

“Permitted Financing Facility” means any financing agreement (other than any
Permitted Receivables Facility and the Dutch Credit Agreement) under which the
Company or any of its

 

20



--------------------------------------------------------------------------------

Subsidiaries incurs or assumes (including in connection with a Permitted
Acquisition) Indebtedness permitted by the terms of this Agreement, together
with any guarantees of such Indebtedness permitted hereunder (if any) and any
other instruments, documents and agreements executed or delivered in connection
therewith, as such Permitted Financing Facility may be amended, restated,
supplemented, modified, extended, refinanced or replaced from time to time in a
manner that is permitted by the terms of this Agreement and is not materially
adverse to the interests of the Lenders.

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and/or the Receivables Sellers) to a SPV (either directly or through
another Receivables Seller), which in turn shall sell, transfer and/or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
lenders or investors pursuant to the Permitted Receivables Facility Documents
(with the SPV permitted to issue or convey purchaser interests, investor
certificates, purchased interest certificates or other similar documentation
evidencing interests in the Permitted Receivables Facility Assets) in return for
the cash used by such SPV to acquire the Permitted Receivables Facility Assets
from the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents; provided that
the aggregate amount of Indebtedness or Attributable Receivables Indebtedness in
connection therewith shall not exceed $100,000,000 at any time.

“Permitted Receivables Facility Assets” means Receivables (whether now existing
or arising in the future) of the Receivables Sellers which are transferred, sold
and/or pledged to a SPV pursuant to a Permitted Receivables Facility and any
related Permitted Receivables Related Assets which are also so transferred, sold
and/or pledged to the SPV and all proceeds thereof.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Company or any Subsidiary that are more restrictive in any
material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
material respect to the interests of the Lenders unless otherwise consented to
by the Administrative Agent and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any assets that are customarily
sold, transferred and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

“Permitted Receivables Transfer” means (i) a sale or other transfer by a
Receivables Seller to a SPV of Receivables and Permitted Receivables Related
Assets for fair market value and without recourse (except for limited recourse
typical of such structured finance transactions), and/or (ii) a sale or other
transfer by a SPV to (a) purchasers of or other investors in such Receivables
and Permitted

 

21



--------------------------------------------------------------------------------

Receivables Related Assets or (b) any other Person (including a SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Permitted Receivables Related Assets, in each
case pursuant to and in accordance with the terms of the Permitted Receivables
Facility Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is, or within
the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to compliance with any test, covenant or
calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio on a pro forma basis in accordance with Section 1.04(b).

“Qualified Cash” means, as of any date of determination, the lesser of (i) the
aggregate amount of Indebtedness (not exceeding the lesser of $350,000,000 and
the U.S. Dollar equivalent amount of the aggregate commitments in effect at any
time under the Dutch Credit Agreement) then outstanding under any credit
facility in favor of any of the Company’s Foreign Subsidiaries and (ii) the
aggregate amount of unrestricted cash and cash equivalents held by the Company’s
Foreign Subsidiaries which is legally and otherwise available for repayment of
such Indebtedness (net of Taxes or other expenses that would be incurred if such
amounts were actually applied to repay such Indebtedness).

“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Company and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.

“Receivables Sellers” means the Company and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents (other than
any SPV).

 

22



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Period” has the meaning assigned to such term in Section 1.04(b).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by and to brokers and dealers of securities
for the purpose of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the Total Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,

 

23



--------------------------------------------------------------------------------

without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, the Hart-Scott-Rodino Antitrust Improvements Act, as amended, Foreign
Competition Laws, Regulations T, U and X, ERISA, the Fair Labor Standards Act,
the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender, if any, to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Revolving Lender’s Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 or (c) reduced or
increased from time to time pursuant to the assignments by or to such Revolving
Lender pursuant to Section 9.04. The amount of each Revolving Lender’s Revolving
Commitment as of the Amendment No. 2 Effective Date is set forth on Schedule A
(as amended by Amendment No. 2), and otherwise may be reflected in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Revolving Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Revolving Commitments as of the Amendment No. 2
Effective Date is $650,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).

“Revolving Maturity Date” means the date that is the fifth anniversary of the
Effective Date.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

24



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary or any other member of management of the Company and (b) any
chief executive officer, president, vice president, chief financial officer,
treasurer, secretary or any other member of management of any Subsidiary
Borrower or Subsidiary Guarantor.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement, to be dated on or prior to the Effective Date, by and
between the Company and Spinco, substantially in the form filed with the SEC on
May 11, 2015, as amended, restated, supplemented (including as supplemented by
delivery of disclosure schedules thereto) or otherwise modified in accordance
with Section 6.12.

“Separation Obligations” means indemnification obligations of the Company and/or
its Subsidiaries in favor of Spinco and/or its subsidiaries in connection with
the Spin-Off Transaction.

“Signing Date” has the meaning assigned to such term in Section 4.01.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(ii) it is then able and believes that it will be able to pay its debts as they
mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Permitted Receivables Facility.

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

25



--------------------------------------------------------------------------------

“Spin-Off Transaction” means the internal legal reorganization of the Company
separating its personal care and household products businesses, and the spin-off
by the Company of Spinco and its Subsidiaries in a tax-free distribution to its
shareholders substantially as described in the Form 10 originally filed on
February 6, 2015 and as amended on March 25, 2015, May 11, 2015 and May 27, 2015
(including in accordance with the Separation and Distribution Agreement) and in
other filings made by the Spinco or the Company with the SEC.

“Spinco” means Energizer Spinco, Inc., a Missouri corporation, to be renamed
Energizer Holdings, Inc. prior to the effectiveness of the Spin-Off Transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” or “Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
expressly provided, all references herein to a “Subsidiary” means a Subsidiary
of the Company (and for the avoidance of doubt, it is acknowledged and agreed
that from and after the consummation of the Spin-Off Transaction on the
Effective Date, Spinco and its subsidiaries shall cease to constitute
Subsidiaries of the Company).

“Subsidiary Borrower” means (a) Edgewell Personal Care Brands, LLC, a Delaware
limited liability company, unless and until such Person has ceased to be a
Subsidiary Borrower pursuant to Section 2.22 or (b) any other Domestic
Subsidiary of the Company that becomes a Subsidiary Borrower pursuant to
Section 2.22 and that has not ceased to be a Subsidiary Borrower pursuant to
such Section. As of the Amendment No. 2 Effective Date, Edgewell Personal Care
Brands, LLC is the sole Subsidiary Borrower and each reference to “Subsidiary
Borrower” herein shall mean Edgewell Personal Care Brands, LLC.

“Subsidiary Guarantors” means (i) as of the Effective Date, all of the Company’s
Material Domestic Subsidiaries and all other Subsidiaries which are required to
become Subsidiary Guarantors pursuant to Section 6.17 as of such date; (ii) all
New Subsidiaries which are Material Domestic Subsidiaries and which have
satisfied the provisions of Section 5.12(a); (iii) all of the Company’s
Subsidiaries which become Material Domestic Subsidiaries and which have
satisfied the

 

26



--------------------------------------------------------------------------------

provisions of Section 5.12(b); and (iv) all other Subsidiaries which become
Subsidiary Guarantors in satisfaction of the provisions of Section 5.12 (c), in
each case with respect to clauses (i) through (iv) above, other than the SPVs
and together with their respective successors and assigns.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in substantially the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, as amended, restated,
supplemented or otherwise modified from time to time.

“Supplement” shall have the meaning set forth in Section 5.12.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the credit facilities evidenced by this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means, (a) as to any Term Lender, the aggregate
commitment of such Term Lender to make Term Loans as set forth on Schedule A (as
amended by Amendment No. 2) and (b) as to all Term Lenders, the aggregate
commitment to make Term Loans, which aggregate commitment shall be $185,000,000
as of the Amendment No. 2 Effective Date. After advancing the Term Loan, each
reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans.

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of April 29, 2015, among the Company, the institutions from time to
time parties thereto as lenders and Citibank, N.A., as the administrative agent.

 

27



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the date that is the third anniversary of the
Amendment No. 2 Effective Date.

“Term Loans” means the term loans made by the Term Loan Lenders to the
Subsidiary Borrower pursuant to Section 2.01(b).

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan.

“Total Credit Exposure” means the sum of the Total Revolving Credit Exposure and
the aggregate principal amount of all Term Loans outstanding at such time.

“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the occurrence of the Spin-Off
Transaction on the Effective Date, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.

“Trigger Quarter” is defined in Section 6.18(a) hereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable state.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

28



--------------------------------------------------------------------------------

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
deemed to be obligations relating to an operating lease and not as Capital Lease
Obligations under this Agreement.

 

29



--------------------------------------------------------------------------------

(b) All pro forma computations required to be made hereunder giving effect to
any Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such Acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) (or, prior to the delivery of
any such financial statements, ending with the last fiscal quarter included in
the financial statements referred to in Section 3.04), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).
For the purposes of calculating EBIT, EBITDA and Interest Expense for any
purpose hereunder (including, without limitation, the financial covenants set
forth in Section 6.18) for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”):

(i) if at any time during such Reference Period the Company or any Subsidiary
shall have made any disposition (including, without limitation, the disposition
of the household products business pursuant to the Spin-Off Transaction),
EBITDA, EBIT and Interest Expense for such Reference Period shall be reduced by
an amount equal to the amount (if positive) attributable to the property that is
the subject of such disposition for such Reference Period or increased by an
amount equal to the amount (if negative) attributable thereto for such Reference
Period (it being acknowledged and agreed that for the periods ending
September 30, 2014, December 31, 2014 and March 31, 2015, any such reductions in
connection with the disposition of the household products business pursuant to
the Spin-Off Transaction shall have already been reflected in the agreed upon
amounts for such periods as set forth in the definitions of EBITDA, EBIT and
Interest Expense); and

(ii) if during such Reference Period the Company or any Subsidiary shall have
made a Permitted Acquisition, EBITDA, EBIT and Interest Expense for such
Reference Period shall be calculated after giving effect thereto on a Pro Forma
Basis as if such Permitted Acquisition occurred on the first day of such
Reference Period, giving effect to any net cost savings, operating expense
reductions and synergies projected to be realized in connection with the
applicable Permitted Acquisition or disposition (for the avoidance of doubt, net
of (x) the amount of actual benefits realized during such period, and (y) any
such projected amounts no longer anticipated to be realized or not actually
realized within twelve (12) months) to the extent that such cost savings,
reductions or synergies (i) are reasonably expected to be realized within twelve
(12) months of such Permitted Acquisition or disposition as set forth in
reasonable detail on an officer’s certificate delivered to the Administrative
Agent, (ii) are calculated on a basis consistent with GAAP and are, in each
case, reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Company and its Subsidiaries and
(iii) such costs, expenses or adjustments are either (x) permitted as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act or
(y) represent, when aggregated with all amounts described in clause (vii) of the
definition of EBIT, less than ten (10%) of EBITDA (determined without giving
effect to any such adjustments).

 

30



--------------------------------------------------------------------------------

SECTION 1.05 Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrowers in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the Total Revolving Credit Exposure exceeding the aggregate
Revolving Commitments, and (b) each Term Lender with a Term Loan Commitment
(severally and not jointly) agrees to make a Term Loan to the Subsidiary
Borrower in Dollars on the Amendment No. 2 Effective Date, in an amount equal to
such Lender’s Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall be repaid as set forth in
Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the relevant
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and

 

31



--------------------------------------------------------------------------------

not less than $10,000,000. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing of
Revolving Loans if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date and no Borrower shall be entitled to elect to
convert or continue any Borrowing of Term Loans if the Interest Period requested
with respect thereto would end after the Term Loan Maturity Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing; provided that (a) any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing and (b) any request for a
Eurodollar Borrowing of the Term Loans submitted prior to the Amendment No. 2
Effective Date shall be accompanied by documentation reasonably acceptable to
the Administrative Agent confirming that the Borrowers’ obligations under
Section 2.16 shall extend to such Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and whether such Borrowing is Revolving Borrowing or a Term Loan Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

32



--------------------------------------------------------------------------------

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, the Swingline Lender
may in its sole discretion make Swingline Loans in Dollars to the Borrowers in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000, (ii) such Swingline Lender’s Revolving Credit Exposure exceeding
its Revolving Commitment, or (iii) the sum of the Total Revolving Credit
Exposure exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from any Borrower. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of such Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from any Borrower (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to any Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

 

33



--------------------------------------------------------------------------------

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, any Borrower may request the issuance of Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or,
solely in the case of the Company, its Subsidiaries’, obligations, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. The
letters of credit identified on Schedule 2.06 (the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the applicable
Borrower to, or entered into by the applicable Borrower with, the applicable
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for any
Subsidiary Borrower or for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed $25,000,000,
(ii) no Lender’s Revolving Credit Exposure shall exceed its Revolving
Commitment, (iii) the sum of the Total Revolving Credit Exposure shall not
exceed the aggregate Revolving Commitments, and (iv) the aggregate face amount
of all Letters of Credit issued and then outstanding by any Issuing Bank shall
not exceed such Issuing Bank’s Applicable LC Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date two
years after the date of the issuance of such Letter of Credit (or, in the case

 

34



--------------------------------------------------------------------------------

of any renewal or extension thereof, one year after such renewal or extension)
and (ii) the date that is five (5) Business Days prior to the Revolving Maturity
Date; provided, that any Letter of Credit may contain customary automatic
renewal provisions agreed upon by the applicable Borrower and the relevant
Issuing Bank that provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referenced in clause
(ii) above), subject to a right on the part of such Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary in advance of
any such renewal any Letter of Credit. Notwithstanding the foregoing, any Letter
of Credit issued in the final year prior to the Revolving Maturity Date may
expire no later than one year after the Revolving Maturity Date so long as the
applicable Borrower cash collateralizes an amount equal to 105% of the face
amount of such Letter of Credit by no later than thirty (30) days prior to the
Revolving Maturity Date, in the manner described in Section 2.06(j) and
otherwise on terms and conditions reasonably acceptable to the applicable
Issuing Bank and the Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the applicable Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York City
time, on such date, or, if such notice has not been received by the applicable
Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time, on the Business Day immediately following the day that the
applicable Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than $1,000,000, the applicable Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount of such LC Disbursement and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing or Swingline Loan. If the applicable
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from such Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the

 

35



--------------------------------------------------------------------------------

Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from a Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Revolving Lenders and
such Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the applicable
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the applicable
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

 

36



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.

(i) Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time by
written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of an Issuing Bank. At the
time any such replacement shall become effective, the applicable Borrower shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure attributable to such
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse any applicable Issuing Bank (ratably in the
case of more than one Issuing Bank) for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure attributable to each Borrower at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Obligations. If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the applicable Borrower within three (3) Business

 

37



--------------------------------------------------------------------------------

Days after all Events of Default have been cured or waived. If the Borrowers are
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11, such amount (to the extent not applied as aforesaid) shall be
returned to the applicable Borrower as and to the extent that, after giving
effect to such return, the Total Revolving Credit Exposure would not exceed the
aggregate Revolving Commitments and no Event of Default shall have occurred and
be continuing.

(k) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement (such confirmation not to be unreasonably withheld, delayed
or conditioned), (iii) on each Business Day on which such Issuing Bank makes any
payment under any Letter of Credit, the date of such payment under such Letter
of Credit and the amount of such payment, (iv) on any Business Day on which the
applicable Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that (i) Term Loans shall be made as provided in
Section 2.01(b) and (ii) Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained with the Administrative Agent in New
York City or Chicago and designated by such Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of such Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

38



--------------------------------------------------------------------------------

SECTION 2.08 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the relevant Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower. Notwithstanding any contrary provision herein, this Section
shall not be construed to permit any Borrower to elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

39



--------------------------------------------------------------------------------

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) any undrawn Term Loan Commitments shall be reduced to zero at
3:00 p.m. (New York City time) on the Amendment No. 2 Effective Date and
(ii) the Revolving Loan Commitments and all other commitments hereunder shall
terminate on the Revolving Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $25,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Total Revolving Credit Exposure
would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Revolving Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made to such Borrower on the earlier of the Revolving Maturity Date and the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans then outstanding and the proceeds of any such Borrowing shall be applied
by the Administrative Agent to repay any Swingline Loans outstanding. The Term
Loans shall not be subject to amortization and shall be payable in their
entirety (less any amounts prepaid prior to the Term Loan Maturity Date) in full
on the Term Loan Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

 

40



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
substantially in the form attached hereto as Exhibit I. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).

SECTION 2.11 Prepayment of Loans. Any Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to break funding payments required by
Section 2.16) subject to prior notice in accordance with the provisions of this
Section 2.11. The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Revolving Borrowing and each prepayment of a Term Loan Borrowing shall be
applied ratably to the Term Loans .

Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments pursuant to Section 2.16. If at
any time the sum of the aggregate principal amount of all of the Revolving
Credit Exposures exceeds the aggregate Revolving Commitments, the Borrowers
shall immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the aggregate Revolving Commitments.

SECTION 2.12 Fees. (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the average daily amount of the sum of the
Revolving Commitment of such Lender (whether used or unused) and the aggregate
amount of Term Loans owed to such Lender during the period from and including
the Effective Date to but excluding the date on which such Revolving Commitment
terminates and the Term Loans are repaid in full; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued facility fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments

 

41



--------------------------------------------------------------------------------

terminate, commencing on the first such date to occur after the Effective Date;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrowers jointly and severally agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

42



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of the Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

43



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender, such Issuing Bank or such other Recipient (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such
Lender, such Issuing Bank or such other Recipient, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as such Lender, such Issuing Bank or such other Recipient, as
applicable, then reasonably determines to be relevant).

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered as reasonably determined by such Lender or such
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and generally consistent with similarly situated
customers of such Lender or such Issuing Bank, as applicable, under agreements
having provisions similar to this Section 2.15, after consideration of such
factors as such Lender or such Issuing Bank, as applicable, then reasonably
determines to be relevant).

(c) A certificate of a Lender or an Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay, or cause the other Borrowers to pay, such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

44



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Company pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event (other than loss of anticipated profits). Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan (but not the Applicable
Rate applicable thereto), for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

SECTION 2.17 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable

 

45



--------------------------------------------------------------------------------

or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the relevant Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable and documented expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (it being understood that the Borrowers shall be given a
reasonable opportunity to reimburse such Lender with respect to such cost or
expense) or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

46



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, duly executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

47



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time on the date when due, in immediately available funds,

 

48



--------------------------------------------------------------------------------

without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension (excluding the date of
payment). All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of such Borrower maintained
with the Administrative Agent. Each Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the relevant Borrower maintained with the Administrative Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.

(d) If, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans or its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans or its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Term Loans or Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as

 

49



--------------------------------------------------------------------------------

consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or an Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts

 

50



--------------------------------------------------------------------------------

such assignment); provided that (i) the Company shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, delayed or conditioned, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.20 Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in a minimum amount of
$50,000,000 and increments of $10,000,000 so long as, after giving effect to any
such increases or Incremental Term Loans, from and after the Amendment No. 2
Effective Date the aggregate amount of such increases and all such Incremental
Term Loans does not exceed $300,000,000. The Company may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
provide new Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.20. Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.03 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.18 and (ii) to the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received documents and opinions of
the same type, to the extent applicable, as those delivered on the Effective
Date as to the organizational power and authority of the Borrowers to borrow
hereunder after giving effect to such increase (or to the extent the resolutions
delivered on the Effective Date approve such matters, a certification from the
Company that the resolutions delivered on the Effective Date remain in full
force and effect and have not been amended or otherwise modified since the
adoption thereof). On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being

 

51



--------------------------------------------------------------------------------

required in order to cause, after giving effect to such increase and the use of
such amounts to make payments to such other Lenders, each Revolving Lender’s
portion of the outstanding Revolving Loans of all the Revolving Lenders to equal
its Applicable Percentage of such outstanding Revolving Loans, and (ii) except
in the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Revolving Maturity Date (but may have amortization prior to such date) and
(c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and the existing Term Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Revolving Maturity Date may provide for material additional
or different financial or other covenants or prepayment requirements applicable
only during periods after the Revolving Maturity Date and (ii) the Incremental
Term Loans may be priced differently (whether in the form of interest rate
margin, upfront fees, original issue discount, call protection or otherwise)
than the Revolving Loans and the existing Term Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Revolving Commitment;

 

52



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the applicable
Issuing Banks only each Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable ratably to the applicable Issuing Banks until and to
the extent that such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.21(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall exist or occur following the Effective Date and for so long as such event
shall continue or (ii) the Swingline Lender or the Issuing Banks have a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Banks, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall

 

53



--------------------------------------------------------------------------------

purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

SECTION 2.22 Designation of Subsidiary Borrowers. On the Amendment No. 1
Effective Date, and subject to the satisfaction of the applicable conditions in
Amendment No. 1, Edgewell Personal Care Brands, LLC, a Delaware limited
liability company, shall deliver an executed signature page to Amendment No. 1,
whereupon it shall become a Subsidiary Borrower party to this Agreement until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. After the Amendment No. 1 Effective Date, the Company may at any time
and from time to time, designate any Subsidiary Guarantor or any other Domestic
Subsidiary reasonably acceptable to the Administrative Agent as a Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.04, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. Notwithstanding
the preceding sentence, no Borrowing Subsidiary Termination will become
effective as to any Subsidiary Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Corporate Powers. Each of the Company and each of its
Material Subsidiaries (i) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.

SECTION 3.02 Authority.

(a) Each of the Company and each of its Subsidiaries has the requisite power and
authority to execute, deliver and perform each of the Loan Documents which are
to be executed by it or which have been executed by it as required by this
Agreement and the other Loan Documents and (ii) to file the Loan Documents, if
any, which must be filed by it or which have been filed by it as required by
this Agreement, the other Loan Documents or otherwise with any Governmental
Authority.

 

54



--------------------------------------------------------------------------------

(b) The execution, delivery, performance and filing, as the case may be, of each
of the Loan Documents which must be executed or filed by the Company or any of
its Subsidiaries or which have been executed or filed as required by this
Agreement, the other Loan Documents or otherwise and to which the Company or any
of its Subsidiaries is a party, and the consummation of the transactions
contemplated thereby, have been duly approved by the respective boards of
directors and, if necessary, the shareholders of the Company and its
Subsidiaries, and such approvals have not been rescinded. No other action or
proceedings on the part of the Company or its Subsidiaries are necessary to
consummate such transactions.

(c) Each of the Loan Documents to which the Company or any of its Subsidiaries
is a party has been duly executed, delivered or filed, as the case may be, by
such party and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms (except as enforceability may be limited
by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, including
concepts of reasonableness, materiality, good faith and fair dealing and the
possible unavailability of specific performance, injunctive relief or other
equitable remedies (whether enforcement is sought by proceedings in equity or at
law)), is in full force and effect and no material term or condition thereof has
been amended, modified or waived from the terms and conditions contained in the
Loan Documents delivered to the Administrative Agent pursuant to Section 4.02
without the prior written consent of the Required Lenders (or all of the Lenders
if required by Section 9.03), and the Company and its Subsidiaries have
performed and complied with all the material terms, provisions, agreements and
conditions set forth therein and required to be performed or complied with by
the Company or its Subsidiaries on or before the Effective Date, and no
unmatured default, default or breach of any covenant by any such party exists
thereunder.

SECTION 3.03 No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Company or any of its
Subsidiaries is a party do not and will not (i) conflict with the certificate or
articles of incorporation or by-laws (or equivalent constituent documents) of
the Company or any of its Subsidiaries, (ii) constitute a tortious interference
with any Financing Facility or conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Financing Facility, or require termination of any Financing Facility,
(iii) constitute a tortious interference with any such Contractual Obligation
(other than the Financing Facilities) of any Person or conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or Contractual Obligation of the Company or
any of its Subsidiaries, or require termination of any Contractual Obligation,
except such interference, breach, default or termination which individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, (iv) result in or require the creation or imposition of any Lien
whatsoever upon any of the property or assets of the Company or any of its
Subsidiaries, other than Liens permitted or created by the Loan Documents, or
(v) require any approval of the Company’s or any of its Subsidiaries’ Board of
Directors (or equivalent governing body) or shareholders, as applicable, except
such as have been obtained. Except as set forth on Schedule 3.03 to this
Agreement, the execution, delivery and performance of each of the Loan Documents
to which the Company or any of its Subsidiaries is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any Governmental Authority, including under any
Environmental Property Transfer Act, except filings, consents or notices which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

SECTION 3.04 Financial Statements. The September 30, 2014 audited and the
December 31, 2014 and March 31, 2015 quarterly unaudited consolidated financial
statements of the Company and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Company and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.

SECTION 3.05 No Material Adverse Change. Since September 30, 2014 (determined by
reference to the financial statements prepared with respect to the Company and
its Subsidiaries), there has occurred no change in the business, properties,
financial condition, performance or results of operations of the Company, or the
Company and its Subsidiaries taken as a whole or any other event which has had
or would reasonably be expected to have a Material Adverse Effect.

SECTION 3.06 Taxes.

(a) Tax Examinations. All deficiencies which have been asserted against the
Company or any of the Company’s Subsidiaries as a result of any federal, state,
local or foreign tax examination for each taxable year in respect of which an
examination has been conducted have been fully paid or finally settled or are
being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion by such taxing authority of a
material deficiency for any other year not so examined which has not been
reserved for in the Company’s consolidated financial statements to the extent,
if any, required by GAAP. Neither the Company nor any of the Company’s
Subsidiaries anticipates any material Tax liability with respect to the years
which have not been closed pursuant to applicable law that will have or could
reasonably be expected to have a Material Adverse Effect.

(b) Payment of Taxes. All Tax returns and reports of the Company and its
Subsidiaries required to be filed have been timely filed, and Taxes which are
due and payable have been paid except those items which are being contested in
good faith and have been reserved for in accordance with GAAP. The Company has
no knowledge of any proposed Tax assessment against the Company or any of its
Subsidiaries that will have or could reasonably be expected to have a Material
Adverse Effect, except for any such liability in respect of other members of the
consolidated group of which the Company previously was a member as a Subsidiary
of Ralston Purina Company, in respect of which and solely to the extent that
(i) the Company is entitled to be indemnified by Ralston Purina Company or its
successors pursuant to that certain Tax Sharing Agreement, dated as of April 1,
2000, between Ralston Purina Company and the Company (as the same has been or
may hereafter be amended or otherwise modified) and (ii) the Company’s right to
indemnification for such liability is not being contested by Ralston Purina
Company (or, if previously contested, any such contest has not been resolved in
favor of Ralston Purina Company).

SECTION 3.07 Litigation; Loss Contingencies and Violations. There are no
actions, suits, proceedings, arbitrations or, to the knowledge of any member of
any Borrower’s Senior Management Team, investigations before or by any
Governmental Authority or private arbitrator pending or, to the knowledge of any
member of any Borrower’s Senior Management Team, threatened against the Company,
any of its Subsidiaries or any property of any of them that (i) challenges the
validity or the enforceability of any material provision of the Loan Documents
or (ii) has had or could reasonably be expected to have a Material Adverse
Effect (other than as set forth on Schedule 3.07). There is no material loss
contingency within the meaning of GAAP which has not been reflected in the
consolidated financial statements of the Company prepared and delivered pursuant
to Section 5.01(a) for the fiscal period during which such material loss
contingency was incurred. Neither the Company nor any of its Subsidiaries is
(A) in violation of any applicable Requirements of Law which violation will have
or could

 

56



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, or (B) subject to or
in default with respect to any final judgment, writ, injunction, restraining
order or order of any nature, decree, rule or regulation of any court or
Governmental Authority which will have or could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.08 Subsidiaries. Schedule 3.08 to this Agreement (i) contains, as of
the Amendment No. 2 Effective Date, (A) a description of the corporate structure
of the Company, its Subsidiaries and any other Person in which the Company or
any of its Subsidiaries holds an Equity Interest in excess of 5% and (B) the
correct legal name, the jurisdiction of incorporation or organization of the
Company and its Subsidiaries, and (ii) with respect to the Company and each
Subsidiary Guarantor, accurately sets forth as of the Effective Date and after
giving effect to the Spin-Off Transaction, (A) the jurisdictions in which each
of the Company and the Subsidiary Guarantors are qualified to transact business
as a foreign corporation, (B) the authorized, issued and outstanding shares of
each class of Capital Stock of the Company and each of the Subsidiary Guarantors
and the owners of such shares (on a fully-diluted basis), (C) a summary of the
direct and indirect partnership, joint venture, or other Equity Interests, if
any, of the Company and each Subsidiary Guarantor in any Person that is not a
corporation and (D) the federal tax identification number of the Company and
each Subsidiary Guarantor. After the formation or acquisition of any New
Subsidiary permitted under Section 6.06, if requested by the Administrative
Agent, the Company shall provide a supplement to Schedule 3.08 to this Agreement
reflecting the addition of such New Subsidiary, as applicable. Except as
disclosed on Schedule 3.08 (as so supplemented), none of the issued and
outstanding Capital Stock of the Company or any Subsidiary Guarantor is subject
to any vesting, redemption, or repurchase agreement, and there are no warrants
or options outstanding with respect to such Capital Stock. The outstanding
Capital Stock of the Company and each of its Subsidiaries is duly authorized,
validly issued, fully paid and nonassessable and the stock of the Company’s
Subsidiaries is not Margin Stock.

SECTION 3.09 ERISA. No Benefit Plan has failed to satisfy the “minimum funding
standard” (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Company nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums. As of the last day of the most recent prior
plan year, the market value of assets under each Benefit Plan was not less than
the present value of benefit liabilities thereunder (determined in accordance
with the actuarial valuation assumptions described therein) by an amount which
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan of a material amount or
(ii) incurred a material complete or partial withdrawal under Section 4203 or
Section 4205 of ERISA from a Multiemployer Plan. Neither the Company nor any
member of the Controlled Group has failed to make an installment or any other
payment of a material amount required under Section 412 of the Code on or before
the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non-ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and, in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Company or any of its
Subsidiaries to material liability. Neither the Company nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. Neither the Company nor any member of the Controlled Group is subject
to any material liability under, or has any potential material liability under,
Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of the
aggregate liabilities to provide all of the accrued benefits under any Foreign
Pension Plan do not exceed the current fair market value of the assets held in
trust or other

 

57



--------------------------------------------------------------------------------

funding vehicle for such plan by an amount which could reasonably be expected to
have a Material Adverse Effect. With respect to any Foreign Employee Benefit
Plan other than a Foreign Pension Plan, reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such plan is
maintained. For purposes of this Section 3.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 3.09, in
excess of $50,000,000.

SECTION 3.10 Accuracy of Information. All written information, exhibits and
reports furnished by or on behalf of the Company and any of its Subsidiaries to
the Administrative Agent or to any Lender in connection with the negotiation of,
or compliance with, the Loan Documents, the representations and warranties of
the Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, when taken as a whole and after giving effect to
all supplements and updates thereto, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading
(when taken as a whole) in light of the circumstances under which such
statements are made (provided that, with respect to forecasts or projections,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time
prepared (it being understood by the Administrative Agent and the Lenders that
any such projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Company or its Subsidiaries, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections).

SECTION 3.11 Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

SECTION 3.12 Material Agreements. Neither the Company nor any Subsidiary is a
party to any Contractual Obligation or subject to any charter or other corporate
or similar restriction which individually or in the aggregate will have or could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received notice or has knowledge that (i) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate will not have or could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.13 Compliance with Laws. The Company and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 Assets and Properties. The Company and each of its Subsidiaries has
legal title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 6.03. Substantially all of the assets and properties
owned by, leased to or used by the Company and/or each such Subsidiary of the
Company are in adequate operating condition and repair, ordinary wear and tear
excepted. Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Company or such Subsidiary in and to any of such assets in a
manner that has had or could reasonably be expected to have a Material Adverse
Effect.

 

58



--------------------------------------------------------------------------------

SECTION 3.15 Statutory Indebtedness Restrictions. Neither the Company nor any of
its Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.

SECTION 3.16 Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Company and its Subsidiaries reflect coverage that is reasonably consistent with
prudent industry practice.

SECTION 3.17 Labor Matters. No attempt to organize the employees of the Company
or any of its Subsidiaries, and no labor disputes, strikes or walkouts affecting
the operations of the Company or any of its Subsidiaries, is pending, or, to the
Company’s knowledge, threatened, planned or contemplated, which has or could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.18 Environmental Matters. (A) Except as disclosed on Schedule 3.18 to
this Agreement:

(1) the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;

(2) the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;

(3) neither the Company, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Company’s or any of its Subsidiaries’
knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Company or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any material remedial
action; or (C) any material claims or liabilities arising from the Release or
threatened Release of a Contaminant into the environment;

(4) there is not now, nor to the Company’s or any of its Subsidiaries’ knowledge
has there ever been, on or in the property of the Company or any of its
Subsidiaries any landfill, waste pile, underground storage tanks, aboveground
storage tanks, surface impoundment or hazardous waste storage facility of any
kind, any polychlorinated biphenyls (PCBs) used in hydraulic oils, electric
transformers or other equipment, toxic mold or any asbestos containing material
that would result in material remediation costs or material penalties to the
Company or any of its Subsidiaries; and

(5) neither the Company nor any of its Subsidiaries has any material Contingent
Obligation in connection with any Release or threatened Release of a Contaminant
into the environment.

(B) For purposes of this Section 3.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Company or any of its Subsidiaries to liability, individually or in the
aggregate with each other basis for liability under this Section 3.18, in excess
of $50,000,000.

 

59



--------------------------------------------------------------------------------

SECTION 3.19 Solvency. After giving effect to (i) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Effective Date or each such
other date as Loans requested hereunder are made (or Letters of Credit are
issued), (ii) the other transactions contemplated by this Agreement and the
other Loan Documents, (iii) the Spin-Off Transaction (including any and all
dividends or distributions made in connection therewith), and (iv) the payment
and accrual of all transaction costs with respect to the foregoing, the Company
is, and the Company and its Subsidiaries taken as a whole are, Solvent.

SECTION 3.20 Benefits. Each of the Company and its Subsidiaries will benefit
from the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.

SECTION 3.21 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, is a Sanctioned Person. No Borrowing
or Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.

SECTION 3.22 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01 Signing Date. This Agreement shall become effective on the first
date (the “Signing Date”) on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received a certificate, dated the
Signing Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying that the representations and warranties
contained in Sections 3.01 through 3.05 are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such date except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date.

 

60



--------------------------------------------------------------------------------

SECTION 4.02 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit (or to deem Existing Letters of
Credit to be issued) hereunder shall not become effective until the date, which
shall be no later than July 2, 2015, on which each of the following conditions
is satisfied (or waived in accordance with Section 9.02) (the “Effective Date”)
(it being understood that all such obligations of the Lenders and Issuing Banks
shall expire if the Effective Date has not occurred on or before July 2, 2015):

(a) The Administrative Agent (or its counsel) shall have received (i) from the
Company, completed Schedules hereto as of the Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) duly
executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bryan Cave LLP, counsel for the Loan Parties, in form and substance
reasonably acceptable to the Administrative Agent and covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Company hereby requests
such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date and (ii) that no Default or Event of
Default has occurred and is continuing as of such date.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that each of (i) the Existing Credit Agreement , (ii) all
senior private placement notes issued by the Company prior to the Effective
Date, and (iii) the Term Loan Credit Agreement shall, in each case, have been
terminated and cancelled, other than contingent indemnification or reimbursement
obligations expressly stated to survive such termination, and all indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the initial Revolving Loans) and any and all liens thereunder (if any)
shall have been terminated.

 

61



--------------------------------------------------------------------------------

(f) The Company shall have delivered to the Administrative Agent historical pro
forma financial information reflecting the Spin-Off Transaction, in form and
substance reasonably satisfactory to the Administrative Agent.

(g) The Lenders shall have received an opening compliance certificate from the
chief financial officer or treasurer of the Company demonstrating compliance
with the covenants set forth in Section 6.18, in each case, as of March 31,
2015, computed on a Pro Forma Basis after giving effect to the Spin-Off
Transaction, the incurrence of Indebtedness and any other transactions occurring
on Effective Date.

(h) The Company shall have delivered one or more officer’s certificates
indicating that (i) it has completed the Spin-Off Transaction, (ii) after giving
effect to the Spin-Off Transaction, none of the Company or any of its
Subsidiaries shall be obligated as a primary obligor, guarantor or otherwise on
the Indebtedness of Spinco and its Subsidiaries and (iii) after giving effect to
the Spin-Off Transaction, the dividends and distributions made in connection
therewith, and the incurrence of Indebtedness and any other transactions
occurring on Effective Date, the Company and its Subsidiaries are Solvent.

(i) The Spin-Off Transaction shall have occurred with no changes to the material
terms of such Spin-Off Transaction, except as consented to by the Administrative
Agent or in a manner that is not adverse to the interests of the Administrative
Agent or the Lenders.

(j) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least one (1) Business Day prior to the Effective Date, reimbursement or
payment of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(k) The Signing Date shall have occurred.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.03 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a conversion or continuation of any
Loans without increasing the principal amount thereof), and of the Issuing Banks
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing (other than a conversion or continuation of any Loans without
increasing the principal amount thereof) and each issuance, amendment, renewal
or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

62



--------------------------------------------------------------------------------

SECTION 4.04 Additional Subsidiary Borrowers. Without limiting the requirements
of Section 2.22, the designation of a Domestic Subsidiary as a Subsidiary
Borrower pursuant to such Section 2.22 is further subject to the conditions
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such Subsidiary
(or another officer of such Subsidiary approved by the Administrative Agent),
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary (or another officer of such Subsidiary approved by the
Administrative Agent), which shall identify by name and title and bear the
signature of the officers or authorized signatories of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent indemnification or reimbursement Obligations
expressly stated to survive such payment and termination) and all Letters of
Credit shall have expired or terminated, in each case, without any pending draw
(or shall have been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent), and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

SECTION 5.01 Reporting. The Company shall:

(a) Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders); provided that the requirements of this
Section 5.01(a)(1) or (2) may be satisfied by notice to the Administrative Agent
that such documents required to be delivered pursuant to this Section 5.01(a)(1)
or (2) (to the extent included on Form 10-K or Form 10-Q) have been filed with
the SEC:

 

63



--------------------------------------------------------------------------------

(1) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Company’s first three fiscal
quarters, the consolidated balance sheet of the Company and its Subsidiaries as
at the end of such period and the related consolidated statements of income and
cash flows of the Company and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, certified by the chief financial officer or treasurer of the
Company on behalf of the Company as fairly presenting the consolidated financial
position of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flows for the periods indicated in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

(2) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in form and substance
sufficient to calculate the financial covenants set forth in Section 6.18, and
(b) an audit report on the consolidated financial statements (but not the
consolidating financial statements or schedules) listed in clause (a) hereof of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

(3) Officer’s Compliance Certificate. Together with each delivery of any
financial statements pursuant to clauses (1) and (2) of this Section 5.01(a),
(i) an Officer’s Certificate from the chief financial officer or treasurer of
the Company, stating that (x) the representations and warranties of the Company
contained in Article III hereof shall have been true and correct in all material
respects as of the date of such Officer’s Certificate and (y) as of the date of
such Officer’s Certificate no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof and
(ii) a compliance certificate signed by the Company’s chief financial officer or
treasurer setting forth calculations for the period which demonstrate
compliance, when applicable, with the provisions of Section 5.12 and Article VI.

(b) Notice of Default and Adverse Developments. Promptly upon any of the chief
executive officer, chief operating officer, chief financial officer, treasurer
or controller of the Company obtaining actual knowledge (i) of any condition or
event which constitutes a Default or Event of Default, or becoming aware that
any Lender or Administrative Agent has given any written notice with respect to
a claimed Default or Event of Default under this Agreement, (ii) that any Person
having the authority to give such a notice has given any written notice to the
Company or any Subsidiary of the Company or taken any other action with respect
to a claimed default or event or condition of the type referred to in clause
(e) of Article VII, or (iii) that any other development, financial or otherwise,
which could reasonably be expected to have a Material Adverse Effect has
occurred specifying (a) the nature and period of existence of any such claimed
default, Default, Event of Default, condition or event, (b) the notice given or
action taken by such Person in connection therewith, and (c) what action the
Company has taken, is taking and proposes to take with respect thereto.

 

64



--------------------------------------------------------------------------------

(c) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Company’s expense, the following information and notices
as soon as reasonably possible, and in any event:

(1) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Company to liability individually or in the aggregate
in excess of $25,000,000, a written statement of the chief financial officer or
treasurer of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;

(2) within ten (10) Business Days after the filing of any funding waiver request
with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and

(3) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

For purposes of this Section 5.01(c), the Company and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Company or any member of the Controlled Group is the plan
sponsor.

(d) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Company to the holders of funded Material Indebtedness, including, without
limitation holders of Indebtedness under any Financing Facility, pursuant to the
terms of the agreements governing such Indebtedness, such delivery to be made at
the same time and by the same means as such notice or other communication is
delivered to such holders, and (ii) a copy of each notice received by the
Company from the holders of funded Material Indebtedness who are authorized
and/or have standing to deliver such notice pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice is received by
Company.

(e) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all financial statements, reports and notices, if any,
sent by the Company to its securities holders or filed with the SEC by the
Company, other than Reports on Form 8-K which contain only information furnished
pursuant to Item 12 thereof; provided that the requirements of this
Section 5.01(e) may be satisfied by notice to the Administrative Agent that such
documents required to be delivered pursuant to this Section 5.01(e) have been
filed with the SEC.

(f) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Company or any of its Subsidiaries is or may be liable to any Person as a result
of the Release by the Company, any of its Subsidiaries, or any other Person of
any Contaminant into the environment, and (ii) any notice alleging any violation
of any Environmental, Health or Safety Requirements of Law by the Company or any
of its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and each of its
Subsidiaries to liability individually or in the aggregate in excess of
$25,000,000.

 

65



--------------------------------------------------------------------------------

(g) New Permitted Financing Facilities and Permitted Receivables Facilities;
Amendments to or Refinancings of Existing Financing Facilities and Material
Indebtedness. Promptly after the execution thereof, deliver or cause to be
delivered to the Administrative Agent copies of (i) the documents evidencing the
Indebtedness extended to the Company or any of its Subsidiaries under a
Permitted Financing Facility or Permitted Receivables Facility having an
aggregate principal outstanding or committed amount equal to or greater than
$50,000,000 and (ii) all material amendments, restatements, supplements,
modifications, extensions, or refinancings or replacements to or of, as the case
may be, any of the documents evidencing all or any portion of the Indebtedness
extended to the Company or any of its Subsidiaries under any of the Financing
Facilities and any other Material Indebtedness; provided, however, that nothing
herein shall eliminate the necessity or advisability of providing advance copies
of draft documentation of the foregoing to the Administrative Agent for review
in order to ensure the permissibility of any such Indebtedness, amendments,
restatements, supplements, modifications, extensions, or refinancings or
replacements.

(h) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, or their respective businesses and assets, including, without
limitation, schedules identifying and describing any Asset Sale (and the use of
the net cash proceeds thereof), as from time to time may be reasonably requested
by the Administrative Agent.

SECTION 5.02 Corporate Existence. Except as permitted pursuant to Section 6.08,
the Company shall, and shall cause each of its Subsidiaries to, at all times
maintain its existence and preserve and keep, or cause to be preserved and kept,
in full force and effect its rights and franchises material to its businesses.

SECTION 5.03 Corporate Powers; Conduct of Business. The Company shall, and shall
cause each of its Material Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect. The Company will, and
will cause each Material Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted unless the failure of the Company or its Material
Subsidiaries to carry on and conduct its business as so described would not
reasonably be expected to have a Material Adverse Effect. This Section 5.03
shall not prohibit any merger, consolidation, disposition, liquidation,
dissolution or other transaction permitted by Section 6.08.

SECTION 5.04 Compliance with Laws. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect. The Company will maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.05 Payment of Taxes and Claims; Tax Consolidation. The Company shall
pay, and cause each of its Subsidiaries to pay, (i) all Taxes before any penalty
or interest accrues thereon, and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien

 

66



--------------------------------------------------------------------------------

permitted by Section 6.03) upon any of the Company’s or such Subsidiary’s
property or assets, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided, however, that no such Taxes referred to in
clause (i) above or claims referred to in clause (ii) above (and interest,
penalties or fines relating thereto) need be paid if being contested in good
faith by appropriate proceedings and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor.

SECTION 5.06 Insurance. The Company shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, insurance policies and programs, with such deductibles or
self-insurance amounts as reflect coverage that is reasonably consistent with
prudent industry practice as determined by the Company.

SECTION 5.07 Inspection of Property; Books and Records; Discussions. The Company
shall permit and cause each of the Company’s Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Company or any of
its Subsidiaries, to examine their respective financial and accounting records
and other material data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and independent certified
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested (provided
that an officer of the Company or any of its Subsidiaries may, if it so desires,
be present at and participate in any such discussion). The Company shall keep
and maintain, and cause each of the Company’s Subsidiaries to keep and maintain,
in all material respects, proper books of record and account in which entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to their respective businesses and activities. If an Event of Default has
occurred and is continuing, the Company, upon the Administrative Agent’s
request, shall turn over copies of any such records to the Administrative Agent
or its representatives.

SECTION 5.08 ERISA Compliance. The Company shall, and shall cause each of the
Company’s Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA and shall operate all
Plans and Non-ERISA Commitments to comply in all material respects with the
applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.09 Maintenance of Property. The Company shall cause all property
necessary for the conduct of its business or the business of any Subsidiary to
be maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary for the conduct of its business;
provided, however, that nothing in this Section 5.09 shall prevent the Company
from discontinuing the operation or maintenance of any of such property if such
discontinuance is, in the judgment of the Company, desirable in the conduct of
its business or the business of any Subsidiary and not disadvantageous in any
material respect to the Administrative Agent or the Lenders.

SECTION 5.10 Environmental Compliance. The Company and its Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance with any such Environmental, Health or Safety Requirements
of law will not have or could not reasonably be expected to have a Material
Adverse Effect.

 

67



--------------------------------------------------------------------------------

SECTION 5.11 Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans solely for the general corporate purposes of the Company and its
Subsidiaries in the ordinary course of business, including, without limitation,
to finance Permitted Acquisitions and to repay existing Indebtedness (including
Indebtedness arising under the Existing Credit Agreement). The proceeds of the
Term Loans shall be used solely for the general corporate purposes of the
Company and its Subsidiaries, including, without limitation, to repay existing
Indebtedness. No Borrower will request any Borrowing or Letter of Credit, and
the Borrowers shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.12 Addition of Subsidiary Guarantors.

(a) New Subsidiaries. The Company shall cause each New Subsidiary that is, at
any time, a Material Domestic Subsidiary (other than a SPV) to deliver to the
Administrative Agent an executed supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form of Annex I attached to the Subsidiary
Guaranty (a “Supplement”) and appropriate corporate resolutions, opinions and
other documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 6.17, but in any event within thirty (30) days of such creation,
acquisition or capitalization (or such later date as may be deemed necessary or
appropriate by the Administrative Agent in its sole discretion).

(b) Additional Material Domestic Subsidiaries. If any consolidated Subsidiary of
the Company (other than a New Subsidiary to the extent addressed in
Section 5.12(a) or a SPV) becomes a Material Domestic Subsidiary, the Company
shall cause any such Material Domestic Subsidiary to deliver to the
Administrative Agent an executed Supplement to become a Subsidiary Guarantor and
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent as promptly as possible but in any event within thirty
(30) days following the date on which such consolidated Subsidiary became a
Material Domestic Subsidiary (or such later date as may be deemed necessary or
appropriate by the Administrative Agent in its sole discretion).

(c) Additional Subsidiary Guarantors.

(i) If at any time a member of the Senior Management Team of the Company has
actual knowledge that the aggregate assets of all of the Company’s consolidated
Domestic Subsidiaries (other than SPVs) which are not Subsidiary Guarantors
exceed ten percent (10%) of Consolidated Domestic Assets of the Company and its
consolidated Domestic Subsidiaries (other than the SPVs), as calculated by the
Company, the Company shall cause such consolidated Domestic Subsidiaries as are
necessary to reduce such aggregate assets to or below ten percent (10%) of such
Consolidated Domestic Assets to deliver to the Administrative Agent executed
Supplements to become Subsidiary Guarantors and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent in connection therewith, such
Supplements and other

 

68



--------------------------------------------------------------------------------

documentation to be delivered to the Administrative Agent as promptly as
possible but in any event within thirty (30) days following the initial date on
which a member of the Senior Management Team of the Company obtained actual
knowledge that such aggregate assets exceed ten percent (10%) of such
Consolidated Domestic Assets (or such later date as may be deemed necessary or
appropriate by the Administrative Agent in its sole discretion).

(ii) If at any time (x) any Domestic Subsidiary of the Company which is not a
Subsidiary Guarantor guaranties any Indebtedness under the Dutch Credit
Agreement or (y) any Subsidiary of the Company which is not a Subsidiary
Guarantor guaranties any Indebtedness of any Borrower for which such Borrower is
a primary obligor (other than solely as a guarantor of obligations of its
Affiliates or other third parties), other than the Indebtedness hereunder, then
in the case of clause (x) or (y), the Company shall cause such Subsidiary to
deliver to the Administrative Agent an executed Supplement to become a
Subsidiary Guarantor and appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the
Administrative Agent in connection therewith, such Supplement and other
documentation to be delivered to the Administrative Agent prior to or
concurrently with the delivery of the guaranty of such other Indebtedness (or
such later date as may be deemed necessary or appropriate by the Administrative
Agent in its sole discretion).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent indemnification or reimbursement Obligations
expressly stated to survive such payment and termination) and all Letters of
Credit shall have expired or terminated, in each case, without any pending draw
(or shall have been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent), and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

SECTION 6.01 Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:

(a) Indebtedness of the Subsidiaries under this Agreement or the Subsidiary
Guaranty;

(b) Indebtedness in respect of guaranties executed by any Subsidiary Guarantor
with respect to any Indebtedness of the Company, provided such Indebtedness is
not incurred by the Company in violation of this Agreement;

(c) Indebtedness in respect of obligations secured by Customary Permitted Liens;

(d) Indebtedness constituting Contingent Obligations permitted by Section 6.05;

(e) Indebtedness arising from loans (a) from any Subsidiary to any wholly-owned
Subsidiary or (b) from the Company to any wholly-owned Subsidiary; provided,
that if any Subsidiary Guarantor is the obligor on such Indebtedness, such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the Obligations on terms reasonably satisfactory to the Administrative Agent;

 

69



--------------------------------------------------------------------------------

(f) Indebtedness in respect of obligations under Swap Agreements permitted under
Section 6.15;

(g) Indebtedness with respect to surety, appeal and performance bonds obtained
by any of the Company’s Subsidiaries in the ordinary course of business;

(h) Indebtedness incurred pursuant to the Dutch Credit Agreement;

(i) Indebtedness incurred in connection with any Permitted Receivables Facility;

(j) Indebtedness under any agreement governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services;

(k) Indebtedness of any Subsidiary assumed in connection with any Permitted
Acquisition so long as such Indebtedness is not incurred in contemplation of
such Permitted Acquisition;

(l) Separation Obligations; and

(m) Other Indebtedness in addition to that referred to elsewhere in this
Section 6.01 incurred by the Company’s Subsidiaries; provided that no Default or
Event of Default shall have occurred and be continuing at the date of such
incurrence or would result therefrom; and provided further that the aggregate
outstanding amount of all Indebtedness incurred by the Company’s Subsidiaries
(other than Indebtedness incurred pursuant to clauses (a), (b), (e), (f), (h),
(i), (j) and (l) of this Section 6.01) shall not at any time exceed 25% of the
Company’s Consolidated Total Capitalization.

SECTION 6.02 Sales of Assets. Neither the Company nor any of its Subsidiaries
shall sell, assign, transfer, lease, convey or otherwise dispose of any
property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:

(a) sales of inventory in the ordinary course of business;

(b) the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;

(c) any Permitted Receivables Transfer in connection with a Permitted
Receivables Facility;

(d) sales, transfers or other dispositions of property to the Company or a
Subsidiary Guarantor; and

(e) sales, transfers or other dispositions of property of a Subsidiary that is
not a Subsidiary Guarantor to another Subsidiary that is not a Subsidiary
Guarantor;

(f) the Company and its Subsidiaries may enter into, terminate or modify leases,
subleases, licenses and sublicenses of technology and other property (A) in the
ordinary course of business or (B) between or among any Loan Parties and any of
their Subsidiaries (or any combination thereof);

 

70



--------------------------------------------------------------------------------

(g) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property which, in the reasonable judgment of the Company
or any of its Subsidiaries, are determined to be uneconomical, negligible,
unused or obsolete in the conduct of business;

(h) the Company and its Subsidiaries may incur Liens permitted under
Section 6.03; and

(i) sales, assignments, transfers, leases, conveyances or other dispositions of
other assets (other than pursuant to clauses (a) through (h) above) if such
transaction (i) is for not less than fair market value, and (ii) when combined
with all such other transactions (each such transaction being valued at book
value) occurring during the fiscal year in which such proposed transaction
occurred represents the disposition of not greater than fifteen percent (15%) of
the Company’s Consolidated Assets (such Consolidated Assets being calculated for
the end of the fiscal year immediately preceding that in which such transaction
is proposed to be entered into).

SECTION 6.03 Liens. Neither the Company nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective property or assets except:

(a) (i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations, and (ii) Liens created by the “Loan Documents” under and as defined
in the Dutch Credit Agreement or otherwise securing the “Obligations” (as such
terms are defined in the Dutch Credit Agreement), provided that such Liens are
shared on an equal and ratable basis with the Lenders with respect to the
Obligations hereunder;

(b) Customary Permitted Liens;

(c) Liens arising under any Permitted Receivables Facility Documents in
connection with a Permitted Receivables Facility; and

(d) other Liens, including Permitted Existing Liens, (a) securing Indebtedness
of the Company and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 6.01, all of which, when taken together, secure
Indebtedness in an aggregate outstanding principal amount not to exceed five
percent (5%) of Consolidated Assets at any time.

In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Holders of Obligations, as collateral for the Obligations; provided, that
any agreement, note, indenture or other instrument in connection with purchase
money indebtedness (including Capitalized Leases) may prohibit the creation of a
Lien in favor of the Administrative Agent for the benefit of itself and the
Holders of Obligations on the items of property obtained with the proceeds of
such purchase money indebtedness; provided, further, that (a) the Permitted
Receivables Facility Documents may prohibit the creation of a Lien with respect
to all of the assets of the SPV and with respect to the Receivables and
Permitted Receivables Related Assets of any of the Receivables Sellers in favor
of the Administrative Agent for the benefit of itself and the Holders of
Obligations, as collateral for the Obligations and (b) each of the Dutch Credit
Agreement and any Permitted Financing Facility may prohibit the creation of a
Lien in favor of the Administrative Agent, for the benefit of itself and the
Holders of Obligations, as collateral for the Obligations unless the holders of
the obligations under the Dutch Credit Agreement or Permitted Financing
Facility, as applicable, shall be provided with an equal and ratable Lien.

 

71



--------------------------------------------------------------------------------

SECTION 6.04 Investments. Neither the Company nor any of its Subsidiaries shall
directly or indirectly make or own any Investment except:

(a) Investments in cash and Cash Equivalents;

(b) Permitted Existing Investments in an amount not greater than the amount
thereof on the Effective Date;

(c) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(d) Investments consisting of deposit accounts maintained by the Company and its
Subsidiaries;

(e) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 6.02;

(f) Investments in any consolidated Subsidiaries (other than joint ventures) or
in the Company;

(g) Investments in joint ventures and nonconsolidated Subsidiaries in an
aggregate amount not to exceed $50,000,000;

(h) Investments constituting Permitted Acquisitions;

(i) Investments constituting Indebtedness permitted by Section 6.01 or
Contingent Obligations permitted by Section 6.05;

(j) Investments in the SPVs (a) required in connection with any Permitted
Receivables Facility Documents and (b) resulting from the transfers permitted by
Section 6.02(c);

(k) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

(l) advances by the Company or any Subsidiary to employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes;

(m) Investments in the form of Swap Agreements to the extent permitted under
Section 6.15;

(n) Investments by a Subsidiary of the Company that is not a Loan Party in any
Loan Party or in any other such Subsidiary that is also not a Loan Party; and

(o) Investments in addition to those referred to elsewhere in this Section 6.04
in an aggregate amount not to exceed the greater of (i) $50,000,000 and
(ii) 4.0% of Consolidated Tangible Assets.

SECTION 6.05 Contingent Obligations. None of the Company’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary

 

72



--------------------------------------------------------------------------------

course of business; (ii) Permitted Existing Contingent Obligations;
(iii) obligations, warranties, and indemnities, not relating to Indebtedness of
any Person, which have been or are undertaken or made in the ordinary course of
business and not for the benefit of or in favor of an Affiliate of the Company
or such Subsidiary; (iv) Contingent Obligations with respect to surety, appeal
and performance bonds obtained by the Company or any Subsidiary in the ordinary
course of business; (v) Contingent Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty; (vi) Contingent Obligations of Subsidiaries which
are Subsidiary Guarantors under a guaranty of the Indebtedness of the Company
evidenced by the Dutch Credit Agreement or of the Borrowers under any Permitted
Financing Facility; (vii) Contingent Obligations of the Company or any of its
Subsidiaries arising under any Permitted Receivables Facility Documents;
(viii) Contingent Obligations of Foreign Subsidiaries represented by guarantees
of obligations of other Foreign Subsidiaries (other than under the Dutch Credit
Agreement); (ix) Contingent Obligations of Subsidiaries which are guarantors
under a guaranty of Indebtedness of a Subsidiary of the Company (including a
Permitted Financing Facility, but excluding the Dutch Credit Agreement)
permitted under Section 6.01(m); (x) Contingent Obligations incurred in the
ordinary course of business by any of the Company’s Subsidiaries in respect of
obligations of any Subsidiary; and (xi) the Separation Obligations.

SECTION 6.06 Conduct of Business; New Subsidiaries; Acquisitions. Except as
expressly provided in clause (c) in the definition of “Permitted Acquisition”
below, neither the Company nor any of its Subsidiaries shall engage in any
business other than the businesses engaged in by the Company and its
Subsidiaries on the date of such transaction and any business or activities
which are substantially similar, related or incidental thereto. Without in any
way limiting the foregoing, neither the Company nor any of its Subsidiaries
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith, and all of the representations and warranties contained
herein shall be true and correct on and as of the date such Acquisition with the
same effect as though made on and as of such date;

(b) the purchase is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller prior to the commencement of such Acquisition;
provided, however, that nothing in this clause (b) shall prevent the Company or
any Subsidiary from enforcing its rights against a seller following a default in
such seller’s obligations under any such agreement;

(c) the businesses being acquired shall be consumer product companies or other
businesses that are substantially similar, related or incidental to the
businesses or activities engaged in by the Company and its Subsidiaries as of
the Effective Date, as well as suppliers to or distributors of products similar
to those of the Company and its Subsidiaries; provided, however, that the
Company and its Subsidiaries shall be permitted to acquire businesses that do
not satisfy the foregoing criteria in this clause (c) so long as the aggregate
purchase price for all such Acquisitions does not exceed five percent (5%) of
the Company’s consolidated tangible net assets (on a Pro Forma Basis) as of the
date of the consummation of such Acquisition; and

(d) prior to each such Acquisition, the Company shall determine that after
giving effect to such Acquisition and the incurrence of any Indebtedness by the
Company or any of its Subsidiaries, to the extent permitted by this Agreement,
in connection therewith, on a Pro Forma Basis the Company would have been in
compliance with the financial covenants in Section 6.18 for the applicable
period being tested and no Event of Default shall otherwise have occurred and be
continuing.

 

73



--------------------------------------------------------------------------------

SECTION 6.07 Transactions with Shareholders and Affiliates. Except for (a) the
Spin-Off Transaction and any agreements entered into pursuant thereto, (b) the
transactions set forth on Schedule 6.07, (c) Permitted Receivables Transfers and
(d) Investments permitted by Section 6.04, neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Company, or with any Affiliate of
the Company which is not its Subsidiary, on terms that are less favorable to the
Company or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
such a holder or Affiliate.

SECTION 6.08 Restriction on Fundamental Changes. Neither the Company nor any of
its Subsidiaries shall enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Company’s or any such Subsidiary’s
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 6.02 or 6.06) (including the liquidation, winding up or
dissolution of a Subsidiary in connection with a transaction permitted under
Section 6.02), (ii) a Subsidiary of the Company may be merged into, liquidated
into or consolidated with the Company (in which case the Company shall be the
surviving corporation) or any wholly-owned Subsidiary of the Company; provided
if (x) a Subsidiary Borrower is merged into, liquidated into or consolidated
with another Subsidiary of the Company, the surviving Subsidiary shall be (or
shall concurrently become) the Subsidiary Borrower, and (y) a Subsidiary
Guarantor is merged into, liquidated into or consolidated with another
Subsidiary of the Company, the surviving Subsidiary shall also be or shall
become a Subsidiary Guarantor to the extent required under Section 6.11 or 6.17
hereunder, and (iii) if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing, any Person
(other than the Company or any of its Subsidiaries) may merge or consolidate
with the Company or any of its Subsidiaries in connection with a Permitted
Acquisition; provided that any such merger or consolidation involving (A) the
Company must result in the Company as the surviving entity, (B) subject to the
preceding clause (A), a Subsidiary Borrower must result in such Subsidiary
Borrower as the surviving entity and (C) subject to the preceding clauses
(A) and (B), a Subsidiary Guarantor must result in such Subsidiary Guarantor as
the surviving entity.

SECTION 6.09 Sales and Leasebacks. Neither the Company nor any of its
Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any lease, whether an operating lease or a
Capitalized Lease, of any property (whether real or personal or mixed),
(i) which it or one of its Subsidiaries sold or transferred or is to sell or
transfer to any other Person, or (ii) which it or one of its Subsidiaries
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by it or one of its Subsidiaries to any
other Person in connection with such lease, unless in either case the sale
involved is not prohibited under Section 6.02 and the lease involved is not
prohibited under Section 6.01.

SECTION 6.10 Margin Regulations; Use of Proceeds. Neither the Company nor any of
its Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X or
(ii) for any purpose other than those set forth in Section 5.11.

SECTION 6.11 ERISA. The Company shall not:

(a) fail to satisfy the “minimum funding standard” (as defined in Sections 302
of ERISA and 412 of the Code), with respect to any Benefit Plan, whether or not
waived;

 

74



--------------------------------------------------------------------------------

(b) terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Company or any Controlled Group
member under Title IV of ERISA;

(c) fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or

(d) permit any unfunded liabilities with respect to any Foreign Pension Plan;

except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $50,000,000 or have a Material
Adverse Effect.

SECTION 6.12 Corporate Documents; Separation and Distribution Agreement. Neither
the Company nor any of its Subsidiaries shall amend, modify or otherwise change
any of the terms or provisions in any of their respective constituent documents
or the Separation and Distribution Agreement, in each case, as in effect on the
date hereof, in any manner materially adverse to the interests of the Lenders,
without the prior written consent of the Required Lenders.

SECTION 6.13 Fiscal Year. Neither the Company nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
twelve-month period ending September 30 of each year.

SECTION 6.14 Subsidiary Covenants. The Company will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, redeem or repurchase its
stock, make any other similar payment or distribution, pay any Indebtedness or
other obligation owed to the Company or any other Subsidiary, make loans or
advances or other Investments in the Company or any other Subsidiary, to sell,
transfer or otherwise convey any of its property to the Company or any other
Subsidiary or merge, consolidate with or liquidate into the Company or any other
Subsidiary other than pursuant to (i) this Agreement, the Dutch Credit Agreement
or any other Permitted Financing Facility; provided, however, that the
restrictions in a Permitted Financing Facility shall be no more adverse to the
Lenders than the provisions set forth in this Agreement and in any event
(x) shall not prohibit any Subsidiary from paying dividends or making any other
distribution on its stock to, redeem or repurchase its stock from, or making any
other similar payment or distribution to, the Company or any Subsidiary
Guarantor, and (y) shall not prohibit the Company or any Subsidiary from paying
any Indebtedness or other obligation owed to, making loans or advances or other
Investments in, selling, transferring or otherwise conveying any of its property
to, or merge, consolidate with or liquidating into, the Company or any
Subsidiary Guarantor, all as established by the Company to the reasonable
satisfaction of the Administrative Agent and (ii) any Permitted Receivables
Facility Documents.

SECTION 6.15 Swap Obligations. The Company shall not and shall not permit any of
its Subsidiaries to enter into any Swap Agreements other than Swap Agreements
entered into by the Company or its Subsidiaries pursuant to which the Company or
such Subsidiary has hedged its or its Subsidiaries’ reasonably estimated
interest rate, foreign currency or commodity exposure and which are of a
non-speculative nature.

SECTION 6.16 Issuance of Disqualified Stock. All issued and outstanding
Disqualified Stock shall be treated as Indebtedness for borrowed money for all
purposes of this Agreement, and the amount of such deemed Indebtedness shall be
the aggregate amount of the liquidation preference of such Disqualified Stock.

 

75



--------------------------------------------------------------------------------

SECTION 6.17 Non-Guarantor Subsidiaries. Subject to the grace period set forth
in Section 5.12(c)(i), the Company will not at any time permit the aggregate
assets of all of the Company’s consolidated Domestic Subsidiaries (other than
the SPVs) which are not Subsidiary Guarantors to exceed ten percent (10%) of
Consolidated Domestic Assets of the Company and its consolidated Subsidiaries
(other than the SPVs). The Company shall not permit any of its Subsidiaries
(including Foreign Subsidiaries) to guaranty any Indebtedness of any Borrower
for which such Borrower is a primary obligor (other than solely as a guarantor
of obligations of its Affiliates or other third parties) other than the
Indebtedness hereunder unless each such Subsidiary is a Subsidiary Guarantor
under the Subsidiary Guaranty.

SECTION 6.18 Financial Covenants. The Company shall comply with the following:

(a) Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”), determined at the end of each of its fiscal quarters, of
(i) the sum of all Indebtedness of the Company and its Subsidiaries minus
Qualified Cash, to (ii) EBITDA, to be greater than 3.50 to 1.00; provided that
if, at the end of any fiscal quarter, the Leverage Ratio is greater than 3.50 to
1.00 and the Company has entered into a transaction or transactions, excluding
the Spin-Off Transaction and including, but not limited to, Permitted
Acquisitions or repurchases of the Company’s Capital Stock within the two most
recently ended fiscal quarters (including such fiscal quarter) (a fiscal quarter
in which all such conditions are satisfied, a “Trigger Quarter”), then the
Leverage Ratio may be greater than 3.50 to 1.00 but shall not exceed 4.00 to
1.00 for such Trigger Quarter and the next succeeding three fiscal quarters;
provided that, following the occurrence of a Trigger Quarter, no subsequent
Trigger Quarter shall be deemed to have occurred or to exist for any reason
unless and until the Leverage Ratio has returned to less than or equal to 3.50
to 1.00 as of the end of at least one fiscal quarter following the occurrence of
such initial Trigger Quarter; provided, further that the Leverage Ratio shall
return to less than or equal to 3.50 to 1.00 no later than the fourth fiscal
quarter after such initial Trigger Quarter. The Leverage Ratio shall be
calculated as of the last day of each fiscal quarter based upon (a) Indebtedness
and Qualified Cash as of the last day of each such fiscal quarter and (b) EBITDA
for the four-quarter period ending on such day.

(b) Minimum Interest Expense Coverage Ratio. The Company shall maintain a ratio
(the “Interest Expense Coverage Ratio”), determined at the end of each of its
fiscal quarters, of (a) EBIT for such period to (b) Interest Expense for such
period of greater than 3.00 to 1.00. The Interest Expense Coverage Ratio shall
be calculated as of the last day of each fiscal quarter based upon EBIT and
Interest Expense for the four-quarter period ending on such day.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Failure to Make Payments When Due. Any Borrower shall (i) fail to pay when
due any of the Obligations consisting of principal with respect to the Loans or
LC Disbursements with respect to Letters of Credit or (ii) shall fail to pay
within five (5) Business Days of the date when due any of the other Obligations
under this Agreement or the other Loan Documents;

 

76



--------------------------------------------------------------------------------

(b) Breach of Certain Covenants. Any Borrower shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on such
Borrower or there shall otherwise be a breach of any covenant under:

(1) Article V (other than Section 5.11) and such failure or breach shall
continue unremedied for thirty (30) days after the earlier to occur of (a) the
date on which written notice from the Administrative Agent or any Lender is
received by any Borrower of such breach and (b) the date on which a member of
the Senior Management Team of any Borrower or any Subsidiary Guarantor had
knowledge of the existence of such breach or should have known of the existence
of such breach; or

(2) Section 5.11 or any provision of Article VI;

(c) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by any Borrower to the Administrative Agent or any Lender herein or
by any Borrower or any of its Subsidiaries in any of the other Loan Documents or
in any statement or certificate at any time given by any such Person pursuant to
any of the Loan Documents shall be false or misleading in any material respect
on the date as of which made (or deemed made);

(d) Other Defaults. Any Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
clauses (a) or (b) of this Article VII), or any Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the earlier to occur of (i) the date on which written
notice from the Administrative Agent or any Lender is received by any Borrower
of such breach and (ii) the date on which a member of the Senior Management Team
of any Borrower or any Subsidiary Guarantor had knowledge of the existence of
such breach or should have known of the existence of such breach;

(e) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), beyond any period of grace
provided, with respect to any Indebtedness (other than Indebtedness hereunder)
which individually or together with other such Indebtedness as to which any such
failure exists (other than hereunder) constitutes Material Indebtedness; or any
breach, default or event of default (including any “Amortization Event” or event
of like import in connection with any Permitted Receivables Facility) shall
occur, or any other condition shall exist under any instrument, agreement or
indenture pertaining to any such Material Indebtedness beyond any period of
grace, if any, provided with respect thereto, if the effect thereof is to cause
an acceleration, mandatory redemption, a requirement that the Company or any of
its Subsidiaries offer to purchase such Material Indebtedness or other required
repurchase of such Material Indebtedness, or permit the holder(s) of such
Material Indebtedness to accelerate the maturity of any such Material
Indebtedness or require a redemption or other repurchase of such Material
Indebtedness; or any such Material Indebtedness shall be otherwise declared to
be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the Company or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof;

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(1) An involuntary case shall be commenced against the Company or any of the
Company’s Material Subsidiaries and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the

 

77



--------------------------------------------------------------------------------

Company’s Material Subsidiaries in an involuntary case, under any applicable
bankruptcy, insolvency or other similar law now or hereinafter in effect; or any
other similar relief shall be granted under any applicable federal, state, local
or foreign law;

(2) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s Material
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Material Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Company or any of the Company’s
Material Subsidiaries or of all or a substantial part of the property of the
Company or any of the Company’s Material Subsidiaries shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of the Company or any of the Company’s Material Subsidiaries
shall be issued and any such event shall not be stayed, dismissed, bonded or
discharged within sixty (60) days after entry, appointment or issuance;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Material Subsidiaries (i) shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, (iii) shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property, (iv) shall make any assignment for the benefit of creditors, (v) shall
take any corporate action to authorize any of the foregoing or (vi) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due;

(h) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance as to which the insurance company has not
disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $50,000,000 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder;

(i) Dissolution. Any order, judgment or decree shall be entered against any
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of sixty (60) days; or
any Borrower shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement;

(j) Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations under any Loan Document;

(k) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject either the Company or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000;

(l) Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(c) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Required Lenders believe the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Company or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000;

 

78



--------------------------------------------------------------------------------

(m) Change in Control. A Change in Control shall occur;

(n) Swap Agreements. Nonpayment by any Borrower of any material obligation under
any Swap Agreement or the breach by any Borrower of any material term, provision
or condition contained in any such Swap Agreement;

(o) Environmental Matters. The Company or any of its Subsidiaries shall be the
subject of any proceeding or investigation pertaining to (i) the Release by the
Company or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Company or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or
(iii) any violation of any Environmental, Health or Safety Requirements of Law
which by the Company or any of its Subsidiaries, which, in any case, has had or
could reasonably be expected to have a Material Adverse Effect;

(p) Subsidiary Guarantor Revocation. Any Subsidiary Guarantor shall terminate or
revoke any of its obligations under the Subsidiary Guaranty or breach any of the
material terms of such Subsidiary Guaranty; or

(q) Permitted Receivables Facility Document Events. A “termination event”, an
“amortization event” or any other breach or event of like import under any
Permitted Receivables Facility Documents permitted hereby (any such event, a
“Receivables Facility Trigger Event”) shall (i) occur with respect to the
conduct or performance of (a) any Receivables Seller, (b) any servicer of the
Receivables (so long as such servicer is the Company or a Subsidiary thereof)
under the Permitted Receivables Facility Documents, (c) any guarantor of the
obligations of any Receivables Seller or servicer under the Permitted
Receivables Facility Documents or (d) any of their respective Subsidiaries other
than an SPV and (ii) result in the termination of reinvestments of collections
or proceeds of Receivables and Permitted Receivables Related Assets under any
agreements evidencing Attributable Receivables Indebtedness (it being understood
and agreed that the occurrence of a Receivables Facility Trigger Event resulting
solely from (x) the conduct or performance of an SPV and/or (y) the performance
or quality of the Receivables securing the obligations under the Permitted
Receivables Facility Documents, taken together with the circumstances described
in the foregoing clause (ii), shall not give rise to a Default under this clause
(q);

then, and in every such event (other than an event with respect to any Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (f) or (g) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

79



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender and the Issuing Banks), and neither the Company nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other

 

80



--------------------------------------------------------------------------------

writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company (such consent not to be unreasonably withheld or delayed); provided,
that no consent of the Company shall be required if an Event of Default has
occurred and is continuing), to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be

 

81



--------------------------------------------------------------------------------

deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as Syndication Agent as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to any Borrower, to it c/o the Company at 1350 Timberlake Manor Parkway,
Suite 300, Chesterfield, MO 63017, Attention of William C. Fox, Vice President
and Treasurer (Facsimile No. (314) 985-2220) with a copy to 6 Research Drive,
Shelton, Connecticut 06484, Attention of General Counsel (Facsimile No.
(203) 680-9018);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, 7th Floor, Chicago, IL 60603, Attention of Latanya Driver
(Facsimile No. (888) 292-9533), with a copy to 10 S. Dearborn Street, 9th Floor,
Chicago, IL 60603, Attention of Gregory Martin (Facsimile No. (312) 212-5912);

(iii) if to the Issuing Banks:

(w) in the case of JPMorgan Chase Bank, N.A., to JPMorgan Chase Bank, N.A., 10
S. Dearborn Street, 7th Floor, Chicago, IL 60603,
chicago.lc.agency.activity.team@jpmchase.com, (Telephone No. (855) 609- 9959);

(x) in the case of Bank of America, N.A., to 101 N Tryon Street Charlotte, NC
28255, Attention of Pallavi Malik, pallavi.malik@bankofamerica.com (Facsimile
No. (312) 453-4308);

(y) in the case of The Bank of Tokyo-Mitsubishi UFJ, Ltd., to Loan Operations
Department, 1251 Avenue of the Americas, 12th Floor, New York, NY 10020-1104,
Attention of Ligia Castro, lcastro@us.mufg.jp (Facsimile No. (201) 521-2304);
and

(z) in the case of Citibank, N.A., c/o Citicorp North America, Inc., 3800
Citibank Center, Building B, 3rd Floor, Tampa, Florida 33610, Attn: U.S. Standby
Unit, us.standby@citi.com (Telephone No. (866) 945-6284, Facsimile
No. (813) 604-7187);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, 7th Floor, Chicago, IL, Attention of Nan Wilson, (Facsimile
No. (844)490-5663); and

 

82



--------------------------------------------------------------------------------

(v) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System except with respect
to actual or direct damages

 

83



--------------------------------------------------------------------------------

to the extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the willful misconduct or gross
negligence of any Agent Party. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

(e) Notices by the Borrowers. Each Subsidiary Borrower hereby designates the
Company as its authorized agent to provide notices on behalf of such Subsidiary
Borrower pursuant to Article II hereof, and the Administrative Agent and the
Lenders hereby acknowledge and agree to such designation.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the amount of the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby (provided, that (x) any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii) even if the effect of such
amendment or modification would be to reduce the rate of interest on any Loan or
any LC Disbursement or to reduce any fee payable hereunder and (y) only the
consent of the Required Lenders shall be necessary to amend the provisions of
Section 2.13(c) or to waive any obligation of any Borrower to pay interest or
any other amount at the interest rate prescribed in such Section),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby (other than any reduction of such amounts
arising with respect to the matters set forth in the proviso to clause
(ii) above), (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it

 

84



--------------------------------------------------------------------------------

being understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) (x) release the Company from its
obligations under Article X or (y) except as permitted pursuant to Section 9.14,
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.21 shall require
the consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, existing Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders (it being understood and
agreed that any such amendment in connection with new or increased Commitments
and/or Incremental Term Loans in accordance with Section 2.20 shall require only
the consent of the parties prescribed by such Section and shall not require the
consent of the Required Lenders).

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and participations in LC Disbursements and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
such Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein (i) the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency and (ii) the Administrative Agent may, without
any other party’s consent, amend this Agreement on the Effective Date to append
hereto the Schedules received from the Borrowers pursuant to Section 4.02(a)(i).

 

85



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall be
jointly and severally liable to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(which shall be limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of a single firm
as primary counsel, along with such specialist counsel as may reasonably be
required by the Administrative Agent, and a single firm of local counsel in each
applicable jurisdiction, for the Administrative Agent) in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender (which
shall be limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of a single firm as primary
counsel, along with such specialist counsel as may reasonably be required by the
Administrative Agent, and a single firm of local counsel in each applicable
jurisdiction, for the Administrative Agent, and not more than a single firm of
outside counsel, and a single firm of local counsel in each applicable
jurisdiction, for all of the other Lenders and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
Administrative Agent or applicable Lender), one additional firm of counsel for
each group of similarly affected persons) in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (subject to the foregoing limitations with respect to
legal fees and expenses) incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall jointly and severally indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of any
Contaminant on or from any property owned or operated by the Company or any of
its Subsidiaries, or any liability arising in connection with any Environmental,
Health or Safety Requirements of Law related in any way to the Company or any of
its Subsidiaries or their respective properties and operations, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Company or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Persons and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such

 

86



--------------------------------------------------------------------------------

Indemnitee or (ii) any dispute solely among Indemnitees (not arising as a result
of any act or omission by the Company or any of its Subsidiaries or Affiliates)
other than claims against any Credit Party in its capacity as, or in fulfilling
its role as, the Administrative Agent, an Issuing Bank, the Swingline Lender, a
lead arranger, bookrunner, agent or any similar role under or in connection with
this Agreement. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrowers’ failure to pay any such amount shall not
relieve the Borrowers of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. To the extent
permitted by applicable law, no Indemnitee shall assert against any Loan Party
or its Related Parties and no Loan Party shall assert against any Indemnitee,
and each Indemnitee and Loan Party hereby waives, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, that nothing contained in this
sentence shall limit each Borrower’s indemnity obligations to the extent set
forth in Section 9.03(b).

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

87



--------------------------------------------------------------------------------

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the Issuing Banks; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

88



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations (including, without limitation, the obligation to timely
deliver the documentation described in Section 2.17(f)) of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained

 

89



--------------------------------------------------------------------------------

therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

90



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash collateralized
or backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent) and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Sections 4.01, 4.02 and 9.17, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

91



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

92



--------------------------------------------------------------------------------

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Company after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

EACH OF THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR

 

93



--------------------------------------------------------------------------------

RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14 Releases of Subsidiary Guarantors. (a) A Subsidiary Guarantor shall
automatically be released from its obligations under the Subsidiary Guaranty
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section (including
pursuant to clause (b) or (c) below), the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if (i) such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary or (ii) such
release is approved, authorized, or ratified by the requisite Lenders pursuant
to Section 9.02.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than (i) contingent indemnification
or reimbursement Obligations expressly stated to survive such payment and
termination and (ii) any Specified Ancillary Obligations or other obligations
under any Swap Agreement or any Banking Services Agreement) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding (or any outstanding Letters of Credit shall have
been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent) (the foregoing, collectively, the
“Final Release Conditions”), the Subsidiary Guaranty and the Company’s Guarantee
pursuant to Article X and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor and the Company
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

(d) Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release any
particular Subsidiary Guaranty pursuant hereto.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged,

 

94



--------------------------------------------------------------------------------

taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.17 Effect of Signing Date. The Company and its Subsidiaries shall not
have any effective obligations under this Agreement and the Loan Documents prior
to the Effective Date other than pursuant to (i) the Commitment Letter dated
May 8, 2015, among Energizer Holdings, Inc., JPMorgan Chase Bank, N.A., J.P.
Morgan Securities LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citigroup Global
Markets Inc. (the “Agent and Arranger Parties”), (ii) the Fee Letters referred
to in such Commitment Letter, dated May 8, 2015, between or among Energizer
Holdings, Inc. and one or more of the Agent and Arranger Parties, and
(iii) Sections 3.01, 3.02, 3.03, 3.04, 3.05, 9.02 through 9.13 and 9.16 of this
Agreement.

SECTION 9.18 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

95



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

Company Guaranty

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of (a) all Obligations of the Subsidiary Borrowers and
(b) the Specified Ancillary Obligations of the Subsidiaries (all amounts
described in the preceding clause (a) and (b) being referred to collectively as
the “Company Guaranteed Obligations”). Each Borrower further agrees that the due
and punctual payment of such Specified Ancillary Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Company Guaranteed Obligation.

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Company Guaranteed Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any applicable Lender (or any of its Affiliates) to assert any claim or demand
or to enforce any right or remedy against any Subsidiary under the provisions of
any Banking Services Agreement, any Swap Agreement or otherwise; (b) any
extension or renewal of any of the Company Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the Company
Guaranteed Obligations; (e) the failure of any applicable Lender (or any of its
Affiliates) to take any steps to perfect and maintain any security interest in,
or to preserve any rights to, any security or collateral for the Company
Guaranteed Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Subsidiary or any other guarantor
of any of the Company Guaranteed Obligations; (g) the enforceability or validity
of the Company Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Company Guaranteed Obligations or any part thereof,
or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Company Guaranteed Obligations,
for any reason related to this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Subsidiary or any other guarantor of the Company Guaranteed
Obligations, of any of the Company Guaranteed Obligations or otherwise affecting
any term of any of the Company Guaranteed Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

 

96



--------------------------------------------------------------------------------

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Company Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Company Guaranteed Obligations, any impossibility in the performance of any of
the Company Guaranteed Obligations or otherwise in any such case, other than,
with respect to any Company Guaranteed Obligation, the full performance and
payment in cash of such Company Guaranteed Obligations, or satisfaction
otherwise of the Final Release Conditions.

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Company Guaranteed Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Company
Guaranteed Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Company Guaranteed Obligations in its
discretion).

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Company by virtue hereof, upon the failure of any Subsidiary to pay
any Company Guaranteed Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Company Guaranteed Obligations then
due, together with accrued and unpaid interest thereon. The Company further
agrees that if payment in respect of any Company Guaranteed Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than New
York, Chicago or any other Eurocurrency Payment Office and if, by reason of any
Change in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Company Guaranteed Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Company
shall make payment of such Company Guaranteed Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Company Guaranteed Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

 

97



--------------------------------------------------------------------------------

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Nothing shall discharge or satisfy the liability of the Company under this
Article X except, with respect to any Company Guaranteed Obligation, the full
performance and payment in cash of such Company Guaranteed Obligations, or
satisfaction otherwise of the Final Release Conditions.

[Signature Pages Follow]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

[SIGNATURE PAGES INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

     REVOLVING LOAN     

TERM LOAN

 

LENDER

  

COMMITMENT

    

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

   $ 115,000,000       $ 75,000,000   

BANK OF AMERICA, N.A.

   $ 115,000,000       $ 75,000,000   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 115,000,000         —     

CITIBANK, N.A.

   $ 115,000,000         —     

TD BANK, N.A.

   $ 90,000,000       $ 25,000,000   

THE NORTHERN TRUST COMPANY

   $ 60,000,000       $ 10,000,000   

STANDARD CHARTERED BANK

   $ 40,000,000         —     

AGGREGATE COMMITMENT

   $ 650,000,000       $ 185,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.        Assignor:        2.    Assignee:             [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.    Borrowers:   Edgewell
Personal Care Company (formerly known as Energizer Holdings, Inc., the
“Company”) and certain Subsidiary Borrowers 4.    Administrative Agent:      
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.        Credit Agreement:            The Credit Agreement dated as of June 1,
2015 among Company, the Subsidiary Borrowers parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto

 

6. Assigned Interest:

 

Facility Assigned2

  

Aggregate Amount of
Commitment/Loans for all
Lenders

    

Amount of Commitment/

Loans Assigned

    

Percentage
Assigned of
Commitment/Loans3

   $                                        $                                 
                      %    $         $                         %    $         $
                        %

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:       Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Commitment”, “Term Loan Commitment”, etc.)

3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, an Issuing Bank and Swingline Lender

By:       Title:

 

[                                 ]., as an Issuing Bank By:       Title:

 

[Consented to:]4

 

EDGEWELL PERSONAL CARE COMPANY

(formerly known as ENERGIZER HOLDINGS, INC.)

By:       Title:

 

 

4  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a



--------------------------------------------------------------------------------

signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Edgewell
Personal Care Company (formerly known as Energizer Holdings, Inc., the
“Company”), the undersigned Subsidiary Borrower (the “New Borrowing Subsidiary”)
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Subsidiary Borrowers (together with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower. The New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Subsidiary Borrower and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[                        ].

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date hereof, other than representations given as of a particular date, in
which case they shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of that date. Borrower [INSERT OTHER
PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSEL]. The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Subsidiary Borrower” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

EDGEWELL PERSONAL CARE COMPANY

(formerly known as ENERGIZER HOLDINGS, INC.)

By:       Name:     Title:    

 

[NAME OF NEW BORROWING SUBSIDIARY] By:       Name:     Title:    

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:       Name:    
Title:    



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn Street]

[Chicago, Illinois 60603]

Attention: [                        ]

[Date]

Ladies and Gentlemen:

The undersigned, Edgewell Personal Care Company (formerly known as Energizer
Holdings, Inc., the “Company”), refers to the Credit Agreement dated as of
June 1, 2015 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among, the Company, the
Subsidiary Borrowers party thereto (together with the Company, the “Borrowers”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Company hereby terminates the status of [                        ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours,

 

EDGEWELL PERSONAL CARE COMPANY (formerly known as ENERGIZER HOLDINGS, INC.)

By:

     

Name:  

  Title:    

 

Copy to:    JPMorgan Chase Bank, N.A.    [10 South Dearborn Street]    [Chicago,
Illinois 60603]

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of June 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Edgewell
Personal Care Company (formerly known as Energizer Holdings, Inc., the
“Company”), the Subsidiary Borrowers party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[            ], thereby making the aggregate
amount of its total Revolving Commitments equal to $[            ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[            ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:       Name:     Title:    

Accepted and agreed to as of the date first written above:

EDGEWELL PERSONAL CARE COMPANY (formerly known as ENERGIZER HOLDINGS, INC.)

 

By:    

Name:   Title:  

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:    

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of June 1, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Edgewell
Personal Care Company (formerly known as Energizer Holdings, Inc., the
“Company”), the Subsidiary Borrowers party thereto,, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of
$[                    ]] [and] [a commitment with respect to Incremental Term
Loans of $[                    ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:       Name:     Title:    

Accepted and agreed to as of the date first written above:

EDGEWELL PERSONAL CARE COMPANY (formerly known as ENERGIZER HOLDINGS, INC.)

 

By:    

Name:   Title:  

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:    

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

ENERGIZER HOLDINGS, INC.

(to be renamed EDGEWELL PERSONAL CARE COMPANY)

CREDIT FACILITIES

June 1, 2015

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Energizer Holdings,
Inc. (to be renamed Edgewell Personal Care Company), a Missouri corporation (the
“Borrower”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $600,000,000.

SCHEDULES

Schedule A – Commitments

Schedule 1.1.1 – Permitted Existing Investments

Schedule 1.1.2– Permitted Existing Liens

Schedule 1.1.3– Permitted Existing Contingent Obligations

Schedule 2.06 – Existing Letters of Credit Schedule 3.03– Conflicts;
Governmental Consents

Schedule 3.07– Litigation; Loss Contingencies

Schedule 3.08– Subsidiaries

Schedule 3.18– Environmental Matters

Schedule 6.07– Transactions with Shareholders and Affiliates

EXHIBITS

 

Exhibit A    —        Form of Assignment and Assumption Exhibit B    —   
[Reserved] Exhibit C    —    Form of Increasing Lender Supplement Exhibit D    —
   Form of Augmenting Lender Supplement Exhibit E    —    List of Closing
Documents Exhibit F    —    Form of Subsidiary Guaranty Exhibit G-1        —   
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

Exhibit G-2        —        Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships) Exhibit G-3    —    Form of U.S. Tax Certificate
(Foreign Participants That Are Partnerships) Exhibit G-4    —    Form of U.S.
Tax Certificate (Foreign Lenders That Are Partnerships) Exhibit H-1    —    Form
of Borrowing Request Exhibit H-2    —    Form of Interest Election Request
Exhibit I    —    Form of Note

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

5. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C. OPINIONS

 

6. Opinion of Bryan Cave LLP, counsel for the Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) that the representations
and warranties contained in Article III of the Credit Agreement are true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date and (ii) that no Default or Event of Default has
occurred and is then continuing.

 

2



--------------------------------------------------------------------------------

8. Payoff documentation providing evidence reasonably satisfactory to the
Administrative Agent that the Existing Credit Agreement and the Term Loan Credit
Agreement have been terminated and cancelled (along with all of the agreements,
documents and instruments delivered in connection therewith), other than
contingent indemnification or reimbursement obligations expressly stated to
survive such termination, and all Indebtedness owing thereunder has been repaid
and any and all liens thereunder have been terminated.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of June [    ], 2015, by and among
each of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, Edgewell Personal Care Company (formerly known as Energizer Holdings,
Inc., the “Company”), the Subsidiary Borrowers from time to time party thereto
(together with Company, the “Borrowers”), the institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”), are parties
to a certain Credit Agreement dated as of June 1, 2015 (as the same may be
amended, modified, supplemented and/or restated, and as in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.12 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance, amendment, renewal or extension of any Letter of Credit) that:

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) conflict with its certificate or articles of
incorporation or by-laws (or equivalent constituent documents), (ii) constitute
a tortious interference with any Financing Facility or conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any Financing Facility, or require termination of any Financing
Facility, (iii) constitute a tortious interference with any such Contractual
Obligation (other than the Financing Facilities) of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or Contractual Obligation of it, or require
termination of any Contractual Obligation, except such interference, breach,
default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, (iv) result in or
require the creation or imposition of any Lien whatsoever upon any of its
property or assets, other than Liens permitted or created by the Loan Documents,
or (v) require any approval of its Board of Directors (or equivalent governing
body) or shareholders, as applicable, except such as have been obtained. No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrowers to,
fully comply with those covenants and agreements of the Borrowers applicable to
such Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrowers pursuant to
the Credit Agreement, (ii) any obligations of the Borrowers to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Company or its Subsidiaries owing to any Lender or any affiliate of any Lender
under any Swap Agreement or Banking Services Agreement, (iv) all other amounts
payable by the Company or any of its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement and the other Loan Documents
and (v) the punctual and faithful performance, keeping, observance, and
fulfillment by the Borrowers of all of the agreements, conditions, covenants,
and obligations of the Borrowers contained in the Loan Documents (all of the

 

2



--------------------------------------------------------------------------------

foregoing being referred to collectively as the “Guaranteed Obligations”
(provided, however, that the definition of “Guaranteed Obligations” shall not
create or include any guarantee by any Guarantor of any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor) and the holders from time to time of the Guaranteed Obligations being
referred to collectively as the “Holders of Guaranteed Obligations”). Upon
(x) the failure by any Borrower or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be. Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any

 

3



--------------------------------------------------------------------------------

collateral securing the Guaranteed Obligations or any part thereof, or any other
invalidity or unenforceability relating to or against any Borrower or any other
guarantor of any of the Guaranteed Obligations, for any reason related to the
Credit Agreement, any Swap Agreement, any Banking Services Agreement, any other
Loan Document, or any provision of applicable law, decree, order or regulation
of any jurisdiction purporting to prohibit the payment by any Borrower or any
other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired or satisfaction otherwise of the Final Release
Conditions. If at any time any payment of the principal of or interest on any
Loan, any Reimbursement Obligation or any other amount payable by any Borrower
or any other party under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Holder of Guaranteed Obligations in its discretion), each of the Guarantors’
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time. The parties hereto
acknowledge and agree that each of the Guaranteed Obligations shall be due and
payable in the same currency as such Guaranteed Obligation is denominated, but
if currency control or exchange regulations are imposed in the country which
issues such currency with the result that such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency

 

4



--------------------------------------------------------------------------------

shall instead be made when due in Dollars in an amount equal to the Dollar
Amount (as of the date of payment) of such payment due, it being the intention
of the parties hereto that each Guarantor takes all risks of the imposition of
any such currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or

 

5



--------------------------------------------------------------------------------

remedies against the other Guarantors; the alteration by the Administrative
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and (d) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, or
satisfaction otherwise of the Final Release Conditions, the Guarantors (i) shall
have no right of subrogation with respect to such Guaranteed Obligations,
(ii) waive any right to enforce any remedy which the Holders of Guaranteed
Obligations, the Issuing Banks or the Administrative Agent now have or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person, and (iii) waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Guaranteed Obligations, the Issuing Banks and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of any Borrower to the Holders of Guaranteed
Obligations or the Issuing Banks. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior

 

6



--------------------------------------------------------------------------------

payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrowers and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrowers
and the Holders of Guaranteed Obligations have been terminated, or the Final
Release Conditions have been otherwise satisfied, no Guarantor will assign or
transfer to any Person (other than the Administrative Agent) any claim any such
Guarantor has or may have against any Obligor.

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following

 

7



--------------------------------------------------------------------------------

indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement
(or satisfaction otherwise of the Final Release Conditions), the Swap Agreements
and the Banking Services Agreements.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or facsimile
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

 

8



--------------------------------------------------------------------------------

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR

 

9



--------------------------------------------------------------------------------

INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN SUCH ACTION.

(C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, Etc.

(A) Taxes.

(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

(ii) In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv) The Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts payable under this Section 18(A)) and any
reasonable and documented out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this

 

10



--------------------------------------------------------------------------------

Section 18(A) shall be paid within ten (10) days after the Recipient delivers to
any Guarantor a certificate setting forth in reasonable detail the basis and
calculation of the amount of any Indemnified Taxes so payable by such Recipient.
Such certificate shall be conclusive of the amount so payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v) By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
and documented attorneys’ fees) paid or incurred by the Administrative Agent or
any other Holder of Guaranteed Obligations in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to any Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrowers and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

11



--------------------------------------------------------------------------------

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

SECTION 25. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 25 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 25 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 25 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 25
constitute, and this Section 25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

12



--------------------------------------------------------------------------------

SECTION 26. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 27. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.

Remainder of Page Intentionally Blank.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[GUARANTORS] By:       Name:     Title:    

 

14



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:    

 

15



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of June
[    ], 2015, by and among [GUARANTORS TO COME] (the “Initial Guarantors” and
along with any additional Subsidiaries of the Company, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (the “New Guarantor”), agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the date hereof except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such earlier date.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this                      day of
                    , 20    .

 

[NAME OF NEW GUARANTOR] By:     Its:  

 

16



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Edgewell Personal Care Company (formerly known as
Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers party thereto
(together with Company, the “Borrowers”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:           Name:       Title:

Date:                         , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Edgewell Personal Care Company (formerly known as
Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers party thereto
(together with Company, the “Borrowers”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

Name:   Title:  

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Edgewell Personal Care Company (formerly known as
Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers party thereto
(together with Company, the “Borrowers”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:    

Name:   Title:  

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Edgewell Personal Care Company (formerly known as
Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers party thereto
(together with Company, the “Borrowers”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:    

Name:   Title:  

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

  Re: Edgewell Personal Care Company (formerly known as Energizer Holdings,
Inc.)

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Edgewell Personal Care Company (formerly
known as Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers
party thereto (together with Company, the “Borrowers”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the undersigned Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

1. Applicable Borrower:                             

 

2. The requested Borrowing is in respect of [the Revolving Commitment][the Term
Loan Commitment]

 

3. Aggregate principal amount of Borrowing:1                     

 

4. Date of Borrowing (which shall be a Business Day):                     

 

5. Type of Borrowing (ABR or Eurodollar):                     

 

1  Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

6. Interest Period and the last day thereof (if a Eurodollar Borrowing):2
                    

 

7. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:                     

[Signature Page Follows]

 

2  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Maturity Date.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.02 and]1 4.03 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

 

[                                         ],

as the Borrower

By:    

Name:   Title:  

 

1  To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: ([    ]) [    ]-[                ]]

 

  Re: Edgewell Personal Care Company (formerly known as Energizer Holdings,
Inc.)

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of June 1, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Edgewell Personal Care Company (formerly
known as Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers
party thereto (together with Company, the “Borrowers”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to [convert][continue] an existing Borrowing
under the Credit Agreement, and in that connection undersigned Borrower
specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1. Applicable Borrower:                             

 

2. List date, Type, Class, principal amount and Interest Period (if applicable)
of existing Borrowing:                     

 

3. Aggregate principal amount of resulting Borrowing:                     

 

4. Effective date of interest election (which shall be a Business Day):
                    

 

5. Type of Borrowing (ABR or Eurodollar):                     

 

6. Interest Period and the last day thereof (if a Eurodollar Borrowing):1
                    

[Signature Page Follows]

 

1  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

 

[                                         ],

as the Borrower

By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

REVOLVING NOTE

[                         ], 2015

FOR VALUE RECEIVED, the undersigned, EDGEWELL PERSONAL CARE COMPANY (formerly
known as ENERGIZER HOLDINGS, INC.), a Missouri corporation, EDGEWELL PERSONAL
CARE BRANDS LLC, a Delaware limited liability company [and
[                        ], a [                    ]] (collectively, the
“Borrowers”), HEREBY UNCONDITIONALLY PROMISE TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrowers pursuant to the “Credit Agreement” (as
defined below) on the Revolving Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement. Capitalized terms used herein and
not otherwise defined herein are as defined in the Credit Agreement.

Each Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the Borrowers hereunder or under
the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of June 1, 2015 by and among the
Borrowers, the other Subsidiary Borrowers from time to time party thereto, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Credit Agreement, among other things, (i) provides for the making of
Revolving Loans by the Lender to the Borrowers from time to time in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment, the
indebtedness of the Borrowers resulting from each such Revolving Loans to it
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrowers.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrowers, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Note shall be binding upon and shall inure to the benefit of said
successors and assigns. The Borrowers’ successors and assigns shall include,
without limitation, a receiver, trustee or debtor in possession of or for the
Borrowers.



--------------------------------------------------------------------------------

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

EDGEWELL PERSONAL CARE COMPANY (formerly known as ENERGIZER HOLDINGS, INC.), as
a Borrower By:    

Name:   Title:  

 

EDGEWELL PERSONAL CARE BRANDS, LLC, as a Borrower By:    

Name:   Title:  

 

[                                             , as a Borrower By:    

Name:   Title:]  



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of

Loan

 

Interest

Period/Rate

 

Amount of

Principal

Paid or

Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                                     



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

TERM LOAN NOTE

[                         ], 2016

FOR VALUE RECEIVED, the undersigned, EDGEWELL PERSONAL CARE BRANDS, LLC, a
Delaware limited liability company (the “Term Loan Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to the order of [NAME OF LENDER] (the “Lender”)
the aggregate unpaid principal amount of all Term Loans made by the Lender to
the Term Loan Borrower pursuant to the “Credit Agreement” (as defined below) on
the Term Loan Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.

The Term Loan Borrower promises to pay interest on the unpaid principal amount
of each Term Loan made to it from the date of such Term Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

At the time of each Term Loan, and upon each payment or prepayment of principal
of each Term Loan, the Lender shall make a notation either on the schedule
attached hereto and made a part hereof, or in such Lender’s own books and
records, in each case specifying the amount of such Loan, the respective
Interest Period thereof (in the case of Eurodollar Loans) or the amount of
principal paid or prepaid with respect to such Term Loan, as applicable;
provided that the failure of the Lender to make any such recordation or notation
shall not affect the Obligations of the Term Loan Borrower hereunder or under
the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of June 1, 2015 by and among Edgewell
Personal Care Company (formerly known as Energizer Holdings, Inc.) (the
“Company”), the Term Loan Borrower, the other Subsidiary Borrowers from time to
time party thereto (collectively with the Company and the Term Loan Borrower,
the “Borrowers”), the financial institutions from time to time parties thereto
as Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). The Credit Agreement, among other things, (i) provides
for the making of Term Loans by the Lender to the Term Loan Borrower in an
aggregate amount not to exceed at any time outstanding such Lender’s Term Loan
Commitment, the indebtedness of the Term Loan Borrower resulting from such Term
Loans to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Term Loan Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Term Loan Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and permitted assigns.
The provisions of this Note shall be binding upon and shall inure to the benefit
of said successors and assigns. The Term Loan Borrower’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Term Loan Borrower.



--------------------------------------------------------------------------------

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

EDGEWELL PERSONAL CARE BRANDS, LLC, as the Term Loan Borrower By:    

Name:   Title:  

 

Term Note